                                                                                                                        1

         Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19
                                                       i ~~ ~ b
                                                                Page 1 of 50 Page ID #:1525
                                                                           ~'
              CI-iA5E~
                                                                                                   May 27, 015 through Ju
                                                                                                                          ne 23,2015
                                                                                                 FArimary   unt:00000089626632
                                                                                                                                     7

                                                                                               ~~
      TRAN~~          CTION DETAIL (continued)                        ~~'                                                                               F


       DATE          t~SCRIPTIQN
      05/28          card Purchase
                                           05/26 Chfna One Rest
                                                                                                                                                 ,~ r
                     X066                                          aurant IN Forrtana CA Ca                    AIUI~UNT              BAU1N(~
                                                                                             rd                  ~ 8.14                                 ~
       45/28         Card Purchase                                                                                                    867.87
                     1066                  05127 Pip Printing No
                                                                  723 Rancho Cucamo CA
                                                                                             Card              ~ 1x.83
       Q5i28        Card Purchase                                                                                                      $48.04
                                           05!27 Gart's Jr 110020
                    4066                                           0 Rancho Cucamo CA Ca
                                                                                             rd                   - 6.67
       05/28        Card Purchase With Pin                                                                                             X41.37
      05/28                                   05/27 USA Gasoline #6
                    Card Purchase With Pi                               8 Fontana CA Card 1066
                                            n 05/28 Rafphs 7243                                               - 30A1
                    ward 1086                                      Haven Av Rancho Cuca                                               811.36';
      05!28                                                                                 mo C6~            - 26.00
                    ATM Withdrawal         05128 9700 19th St Ra                                                                      ?86.38
      05/29        Online Transfer Prom                            ncho Cucamo CA Card 10
                                          Chk ...3580 Transaction#                            66            - 310.00
      05/25        Card Purchase                                     : 4659874396                                           ~        X86.36
                                          05127 Fedexoffice 00                                                 4~A0
                   1066                                          0520 Rancho Cucamo                                                  531.38
                                                                                         CA Cara             - 69.60
     05/28         Card Purchase With Pi                                                                                             461.76
                   1aB6                    n 05/29 Sanbemarcore
                                                                    cc Sen Bemardin CA Ca
     05/28                                                                                  rd               - 97.50
                  Ai'M Withdrawal                                                                                                    364.26
                                          05/29 31 W Footh(II Blv
     06!01        Gard Purchase                                    d Upland CA Card 1066
                                         05/29 Pip Printing No                                              - 340.A0
                  1086                                          723 Rancho Cucamo CA                                                  24.26
     06/01                                                                                 Card                - 5.~6
                  Card Purchase          05/30 Protein For Pets                                                                       18.30
                  1086                                           Ran Rancho Cucamo
                                                                                        CA Card
    06/03        Cbp Transfer From Ch                                                                       - 98.OQ                    0.30
                                         ecking 0533
    06103        06(08 Withdrawal
    06/04                                                                                                   20.00                   250.30
                 Gh~se Quickpay Electr
                                          onic Transfer 46472232                                            - 60.OU
    06/04        Card Purchase                                     88 From Julio C Liberal                                          190.30
                                        06/03 Pip Printing No 72                                          1,425.00
                1066                                              3 Rancho Cucamo CA                                              1,615.30
                                                                                         Card                - 8.94
   06/04        Catd Purchase                                                                                                     1,608.36
                                       06/03 San Bem Sup CT
                1066                                              Civi San Bemardin CA
   08!04                                                                                 Card              -19.49
                08!03 Online Payment                                                                                              1,586.87
                                        4671355695 To Charte
   06104        OB/04 Oniine Paymen                              r Communications
                                      t 4672992551 To J.AA.P                                              - 758.00
   06/04       06/0~l Online Paym                               ool Service                                                       1,428.87
                                   ent 4673009279 To Oc                                                   -100.00
  06/04        Card Purchase With                            wen Loan Servicing LL                                                9,328.$7
                                     Pin 06/04 99 Cents On                          C                   -1,008.00
               Card 1066                                      ly S 1084 Rancho Cuca                                                320.87
                                                                                       mo CA               - 60.04
  06/05        Deposit 1505120120                                                                                                  260.83
  06/05        Card Purchase          06/03 Mcdonald's M4                                                1,875.00
               1066                                          242 of Rch Cucamong                                                 2,935.83
                                                                                    a CA Cab
 06/05        Card Purchase                                                                                - 2.31                2,'i33.22
                                     06/04 Pip Printing No
              1066                                            723 Rancho Cucamo
                                                                                    GA Gard
 06/05        Card Purchase                                                                               - 68.04                2,U65.18
                                     06/04 Pip Printing No
              1066                                           723 Rancho Cucamo
                                                                                   CA Card
 06105       06105 Cbp Transfer To                                                                         - 9.07                2,056.11
                                       Checking 0533
 06/05       Card Purchase W(th Pi
                                      n 06!05 Usps 056316                                                - 35.00
             Card 1066                                        0830/1095 Rancho Cu                                               2,021.11
                                                                                     camo CA
06/05        ATM Withdrawal                                                                              - 87.50                1,933.61
                                     06105 8108 Milliken
             1066                                           Ave Rancho Cucamo
                                                                                  CA Card
  8108       Deposit                                                                                    -100.00
                           6456 9452                                                                                            1,833.61
06/08       C~rct Purchase
                                    06/06 Charter Commun                                               1,119.61
            1066                                            ication 888-438-24                                                  2,953,22
                                                                                 27 CA Card
06108       Cerd Purchase                                                                              -124.00
                                    06106 Kfc E791 037 D                                                                        2,829.22
                                                             Fontana CA Card 10
                                                                                  66
                                                                                                         - 9.11
                                                                                                                            2,820.11
          ~78►~t5
          Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 2 of 50 Page ID #:1526
                                                                                                                       cress ordU~- Ps
                                                                                                                                                 ~r~ns - c~~h
                                                                                                                                                                            on
          `,

               Pay Biils                                                                                                                                                                                          :~


     ~.         ~ ~'ou've succ
                               essful                                 ly scheduled th
                                                                                     is pa                     yment.
                  Payee
                                                       day From
                                                                                  Seetd Ora
                                                                                                            Del'~rer ~y
                 homeward-                                                                                                                 A►nou~t              ~~tus
                                                       ~1SINESS                                                                                                '9~~+e~sac
                 ehmsi                                CLASSIC                     5/19/2015                                                                                      Mo.
                                                                                                              5/20/2015
                 ocn~er io2r                          (•••ba43)                                                                         gS,0~8.00             Fua~~ed
                 seriicing
                IIt...796Q                                                                                                                                    4fi+1~161
 s                                                                                                                                                                                                                                                        u




                                                                                                                       Totals       $A,008A0
'.sr>-.-.~.:..r__
                  .:::   :,~:~:~...:.-sttis
                                              a.ca_~. x:«.:_
                                                            .s:zana:s:.:..
JPMargan Chas                                                             ass+r~.U.a..
                                                                                      '.:~....D:a~sa
              e Bank, N.A, hie                                                                         .•,:c.w^`s:_.
Equal Opportunit               mher fOIC                                                                            :..-..:2r_:~.rsr.
                                                                                                                                     rwet~..::.~,
                 y Lender                                                                                                                        .s...-s::.•.~...:..:
                                                                                                                                                                     • -:
                                                                                                                                                                             i~:._...... ....~_
                                                                                                                                                                                               :.re.:r,':sura x::cc
                                                                                                                                                                                                             .:     :...;.v:.~p....~.   ..sx:~n-_.s,~.:




                                                                                                                                                                                                                                              l~
              Case 5:19-cv-00636-JGB-SP DocumentCt67-6    Filed
                                                   ~set~ir~     08/20/19 Page 3 of 50 Page ID #:1527
                                                           -Payee                                  JR~+laentAa=rwM
              Ce HASE                                                                                                       y      ~f'19`


               Payee/Rec ient
   ...,,,      .. _~ ._.,. .... ._.u...ip   Activity
                 h~~y~~g ~gor..____ ..~_.. ~... _._.. .__ ..
                                        g,~                  __ _..._~ .-. .._.                    _..
                ocwen loan servic                                                        ~ _..,1         Schedule a payrre       _......._ . __ ._.....,. . .._..._
                                   ing Ilc
                      detain I Delete pa                                               ~~'
                                                                                                                           n                                        _ . n.~.
                                         yee                                                 (/'         Set up rep~,ating
                                                                                                                             mesrt
                                                                                                                    ~            •~
                                     ~
                 ~~~h
                    N.gye                                                                                  ~tiSesrc `i for tra
                                         Status           Amount                                                                 sactlon
                                                                            Paid 1Mt~
                 06/x4/2015                                                                  Pay From
                                         P~Id
                    06J05f2015                              $5,008.0+       BiN Pay
                                                                                             CHASE PfiEMIER (,
                                                                                                                     ..6327)
                04J06/2015
                                         Paid              ;1,008.00
                   04JO7J2015                                               Bill Pay
                                                                                             CHASE PREMIER (.
                                                                                                                    ..6327)
               03/02/2015
                                         bald              $5,006.00
                  03/04J2015                                               Bill Pay
                                                                                             BUSINESS CLASSI
                                                                                                                   =.(..



      JPMorgan Chase Ba
                         nk, N.A. Member FD
      Equal Opportunity Len                 IC
                           der




(18.~11E1dS.Ch861L.
                   ('Oft1~~IT
                                                 (~~f5F1M11Pse~Aw
                                                                 ti•:am~eee an...
                                                                    ~~kae          ~e- rayeeirceap~entActivity
          Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 4 of 50 Page ID #:1528
       CHASE'
                                                                                    __
~~'"     PayeejRecipient Activity
          h mward bound                                                                              .sue-   — -
          ocwen loan servicing Ilc                                                                c: ~T       ~~.:        ,_ti.
          See details ~ Delete payee




             Spe~~er gY ~        Status           Amount            Paid With              Pay From
       /
       1 03/29/2016              Paid'             $1,001.00        Bill Pay
       7                                                                                   CHASE PREMIER (...6327)
            03/30/2016

             06/04/2015          Paid              $1,008.00        Bill Pay               CHASE PREMIER (...6327)
                06/05/2015

             04/06/2015          Paid              $1,008.00        Bill Pay              CHASE PREMIER (...6327)
                04/07/2015




  JPMorgan Chase Bank, N.A. Member FDIC
  Equal Opportunity Lender




              ~ -2 -t~ ~.!~(,~S
              ~                                                     ~~~~
                                              L                                                                      l            ~

    l                   U ,~

2~                                                                                       ~5 ~

                                                                                                                 ~-~
                                                                      ~.C/vv
                                                          ~~
                                                                      «--                            ~J 1                 ~v~~

                                                                                                     ~~
                                                         ~:~ ~~                                                                             -~ ~ ,
                                                                                                                      ~~~
         i
                                                                               ~
                                                               .~                                                                 `1   Oi

                                        ,..              ~s                    { ~.
                                  ~                                                                                  ~~      g
                                                                                                                                                ..-
Mtps://paym errts.chase.com/PnT/PayeeRecenWctivity/M erchantPa
                                                                yeeActivity/935541018                                                           ~~~
                Case 5:19-cv-00636-JGB-SP DocumentCf67-6
                                                       OpinFiled
                                                           e- PeYeel08/20/19         Page 5 of 50 Page ID #:1529
                                                                    RectPierrt A~ii ~4~/
              CHASE ~~-~~~

                Payee/Recipient Ac
                                                  tivity
   ~.,.          ~myyay~ ~~~~

                ocwen loan servki                                                         Schedule a ;iaymant
                                   ng Ilc
                See details I Delete                                                      Set up r~{~e,iting pa~
                                     payee



                  Send O~
                   ~1l~►~q B~~                                                               ~~• Sear~F for hrai
                                         ~ad~          Amount          Pstd With   Pay From
                 06/04J2015
                                        bald               $1,008.00
                    06J05i2015                                         Bill Pay    GiASE PREMIER (...63
                                                                                                            27)
                 04J06/2015
                                        laid               ~Y,008.00
                    ~/~7I2015                                          BfN Pay     CHASE PRENfIER (. .63
                                                                                                            29)
                 03/02J2015
                                       Paid                #1,008.00
                    03/04/2015                                         BIN Pay     BUSINESS CL~4SSIc: (..




       )PMorgan Chase Ba
                          nk, N.A. Member FD
       Equal Opportvnliy                     IC
                         Lender




~sJl
               .chimecmrdPnT/Payee
                                     RecerMgCti~ity~MercF
                                                            ~ay    ~
                                                                            1018
                                                ;m~nt Actlrity                    ..:~fl:~rsti~h~ - P~
  Case
  ~~A
       5:19-cv-00636-JGB-SP
           `" ,             Document 67-6 Filed 08/20/19       Page 6 of 50 Page ID #:1530
             ~~

~! Send On
                             Deliver By
                                                                   status
 n2;c~lox=                                                                                   P$dee
                              u~ics;~rt~
                                                                   ~uraded
                                                                                            ocwen
                                                                                                          - -              ~~
                           ~~'~u~: !`~us~J:, iuf
                                                   iFns ~ayf~c
                                   ~rui*hr~ra~rm from va~ n, i=eve ueen
                                                            ar
                                   ~r~hlch has hen uo availah!e balance.
                                                           da~ed tc seRects.h,-n
                                  '.3r'~V PYIPR~'.

                                                                                                                        `
                                                                                                                        ~ 1
                     %~i~! €~t!sru:                                                                                    n
                                    CI!l~SF ?F.~;h:I[R (..
                                                          .b.3~7~,                                              ,F
                                                                                                              ~}
                                                                                                         V~        1            ~~
                                                                                                                        ~'c
                                                                                                                   IS
              t•iP,fty~j
                         lC"~S~   G~S'~i      ~pinq r "+9URPM~~
                                           i.S~
                                                                   c;?~~L,~,?~~
                                                                                 ~

                                                                                                              `
              '
              -:Sac.R~F~~k ~:3;                                                                               ~
                                           Gi~F_l~Ct~ C' ~'R!JR~F"f
                                                                    C.•2;1~5rai~15




                                                       ~~~




                                                                                                                                     c       `




                                                                                                                                         V
     Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 7 of 50 Page ID #:1531
          `~~G
                         ~
                                                                                  Dec~amber 24 2014
                                                                                                       through January 27,
                                                                                      P~imery                             2Q15
                                                                                                 unt
~- TRAN~~CI'1                                                                                                              ~
              4N D           ETAIL        ~~RfIRUEd~
   DATE    DESCRIPTION
  01/06     01!05 Online Tran
  01108                       sfer To Chk ...298
           01!08 Online Tran                     1 Transac8or~#:4389                               AMOUPiT
                             sfer To Chk ...6327                      658905                                           BALANCE
  01!12    Card Purchase WlCa                      Trensedion#:4374                             -1,Op0.00
                                                                     78  7017                                           105.85
           Purchase $2.38 Ca sh 01!10 St~terbros0g5 Font                                           -50.00
  01120                        sh Back $30.00                   ana CA Card 4737                                         55.85
           Deposit    X01370637                                                                   - 32.38
  01!20                                                                                                                  23.47
          01/20 Online Paym
  01121                       ent 439482069 To
          Card Purchase Wi                          Ocwen Loan Servic                             9,OB8.00
                             Ce sh 01!21 Doller                        ing LLC                                        1,112.47
          4737                                    tree 1367 E Foot Up                           -1,008.00
          Pur~cheae $8.56                                             la nd CA Card                                     104.47
  01/22                   Cash Back $20.00                                                         - 28.58
          Card Purchase                                                                                                  75.91
                                01/21 Red Hill Gas
                                                     Rancho Cucamo CA
                                                                          Card 4737
                                                                                                  -30.00
                                                                                                                        45.91
               ~~            ~ `' .
      Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 8 of 50 Page ID #:1532
                             ~?     ~
                                                            :~,
                ~           ~ ~ ,r                ~'
  ~~                                                                          .~ ~•

~~

~ ~~iS
'
y h


              ~~



                        ~,e~      q
                                  ll]
                                    ~ s    `~      ~\
                                  ~D




 ~'~                                        ~ ~ ~r~
                                                                              ~~~~.~~
       -- - l ---~ 7~ Ole ~~~---~~               -~~ ~~~ •~.~
                                                       ,~
                                                   .        .~.~-
                                            ~/

                                                                  ~y




                                                                         T~     ~-~~s
                              ~           ~~ ~         ~~
                                                                  ,~ ~
                   .~~-~ ~ ~'     ~ ~                       ~~$                  ,~   ~ -'




                                                                                 ~~
Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 9 of 50 Page ID #:1533
       Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 10 of 50 Page ID
                                         #:1534                    v



 ~~ ~

 /1



               ~                      , ~ ~'                  ~'
                                                                       r~,~                    ~

        j~`~~      r       ~~                           %~~
                                                                                  ~ s
                                                   -~ ~~ --                   ~   ~~ ~ ~~
                                                                                          ~~




       ~ ~-~-7 --~~ ._ -Fc ~d    '
                                 ~~                       ~ L < -~




             J
      r,/!l C 1




.~ -~ -
~~—              ~     R        ,~ a
~~'


                           I~   ~~~            a



                            ~~~,, ~                  ~ , ~'`~'
                                                       /~


                                                                                               ~~
        Case 5:19-cv-00636-JGB-SP Document
                                     I   r~
                                            67-6 Filed 08/20/19 Page 11 of 50 Page ID
                            ,per          #:1535
                              4
                          i~U.r   y~, ~~       ~y ~5..% pY~
                          p       i R,




 ~                    ~ ~
                      ~            ~ ~~~
                                         ~ ~ 3!~ ~~
~ ~'
                                                                      i
                                                                     'I




       _ ,~.~I
          ~. ~ /~'~~                       .~_..v. .~~~~ _ .
         a /~ ~'~ T~
             ~~ c
                am.                                                  ~-         ~~~~.~g
        ~                         ~
.,
                                                                ..!
                                                              ~~~


       ~-mil-1~
              , `I1~~~ l~~°~~~~~ ~--~~[r ~~


                                                               i~•

                                                                          ~~~     ~~~

            1 ~~1. n~
              ~.~~~,.~                                               ~w




                                                                                          ~~
                  !      ~    16
                                              ~,.wtR~
                                                     i L.GL.~
                             61 Worthing
                 Case   5:19-cv-00636-JGB-SP
                           West Palm Beacton Road Suite Document
                                                        X        67-6 Filed 08/20/19 Page 12 of 50 Page ID
                 o awetu
                                          h, FL 3349 t10        #:1536                                                                                                   r~
                                                                                                   V
                  agi02/2~15                                                                           ~~
                                                                                                                                               W~w.OGWEN
                                                                                                                                                                  .COM
                                                                                ~S
                                                                                       ~"~'~
                                                                                            ~                      ..
                                                        ~~~                  REINSTATE
                                                                                            MENT UOTE


                Glenda
                Po Bmc 402                                                                                   I bout 10 is
                                                                                              ~
                                                                                              '                              past due or ha
                                                                                                              e~;n past ue,                  s r~c~ntly
                Rancho Cucamo                                                                                               additional: fees
                              ng    a CA 91734                                                               may have een in                 aad costs
                                                                         ~            ~s~
                                                                                              .~             nog yet bi led cuzred on your loan but
               Requestor Fax Nu                                                                             fe~~~ and pens to your account. These
                                                                                                                            es, if any, will
               Requestor Bmai mber:                                                                         to ~rnu ac                       be billed
                             l Address:                                                                     anc. paid Ocwe once they are verifies
                                                           ~                                               account is ast ~n. Ftiw~tharmoze, if your
                                                                                                                           due, addition
             Loan Number: 71                                ~
                                                                                                           expenses      and legal fe al collection
                                                                                                                                        es may be
             Custmr~er Name 40257960                                                                       acc::~uing.
                           (s): Glenda Murp
             Property Addres                hy
                            s: 9965 Mckinley
~.,                                          St, Rancho cu
             As Of:!dl02/15                               m  CA 91730
                             Next Due: 11141/                                                              ~~~
                                              15
            ~
            Pri'no~ip
                   "at~°Pa~                                                                            ~
                        yment--~'"
            I~tarest Due              k`'~'~""~ 10~ 0 ~
                                                   `
            Esc~row~'aymena.~~'e~~
                           t dLZ$'.7ff                                                                                                                            Amount
            Suspense Balanc
            Total A~►ount D e ~'W~ 3~(.~'SO                                                                                                                      1,508.90
                           ue t5 Reinstate                                                                                                                       1,581.26
                                                                                                             R                                                    914.80    4a.
           If you are unab                                                                                                                      ~--~ C~
                          le   to gay the Total
                                                  Amount Uue to
           Descrlp~ion                                                 reinstate your lo
                                       !
                                     ~.ba                                                an , please contact
           Late Charge vue ~                                                                                     our ofl,          ac ~p~~~ s9~-ssso
          Property Inspec         3       ~
          Property Valua   tion  Fe e               d ~'                       /~~'
                          tion Expense                                                      ~',~      ---,._.~..                                             Amount
          Certified Mail Cos                   C.~
         Adjustrnern           t                                                                                                                              424.93
                                                                                                   '}79 ~.a ~,~                                          "~---173.40
         Legal costs - F                                                                                        ,
                         C
         Prior Payment LS                                                                               ~r~,r~,                                               100.00
         Totai Other ArnShortage                                                                                                                               45.71
                         oun Outstan
                                       ding and Due                                                                                                            17.5?
            ( rW~      °r                                                                                                                                      81.53
        Please make                       r     /~J~ ° ~~
                        no
        loan at ti~i~ tim  te o f ti~u ot her a~rwunts di l
                          e; however, ~t                 re ox your toar                                                                                       $850.88
        eor~e you                                                        e.
                       to contact ~s to is reyru'red to ful,~ll your de Repayment of these amzoun
        (800) ?46-Z93                      m ak e payment arra             bt obldgation un             its                 not necessary
                        ~                                                                   der the
                                                               ngements tv repa
                                                                                  y the UtheP19 ~eote s                    ' the mortgag to niew~rae yaut
                                                                                                 ma~sn~ ~                               e. Wa
       Leslie Arvind
                        has been assi                                                                                          d€r~g andDee ,strongly pt-
       inquiries and                      gned as your re                                                                                   by curlling
                      submission of                       lationship man
                                        documents                         ager and will
                                                                                         be your
                                                                                                                            repre9entative
                                                                                                                                                  for resoltrtion

                                                                                              '-
                                                                '. w                                               p
                                                                                       ~
                                                                                                            ,+•~
                                                                                      ,4.
                                                                                               F



        This Communic
      purpose. Howev   ation isfrom a
                     er, if the debt debt collector attemp[ing
                                     is in active                 fo collect a de
                                                  bank                            bt; arty i~tfor~
                                    intended as a ruptcy vt hus been dise                          artation
                                                                                                                                 red will be us
                                                   nd does not                ha ~g ed thro~g~t bm
                                                               constitute an                           akr,                                       edfor that
                                                                             attempt ro cvlle                                    t~liS COl!l
                                                               Page 1 of 2                     ~:•t a de!                                   llttll7ica~oY!
                                                                                                                                                             iS not
                                                                                                                       (~--f ~          ''~ NMLS #
                                                                                                                                                   1$52
   ~
    Case~` 5:19-cv-00636-JGB-SP
             Ocwen Loan Servicing, LLC Document 67-6 Filed                               08/20/19 Page 13 of 50 Page ID
             1661 Worthington Road Suite 100
   `
   O' West Palm Beach FL 334                   #:1537
   O CWEN                            09


    1.      If your loan is past due or has recently
                                                     been past due, additional fees and costs
            yet billed to your account. These fees                                             may have already been incurred on your
                                                    and expenses, if any, will be billed to your acco                                   loan but not
            Ocwen.                                                                                    unt once they are verified and paid by

    2.      If your account is past due, additional
                                                      collection expenses and legal fees may
                                                                                             be accru ing.
    3.      All checks must be made payable to Ocwe
                                                         n.
   4.      If your loan is in foreclosure, all fund
                                                    s must be in one of the following form
           pany Check or Attorney's Escrow Chec                                            s: Cashier's Check, Bank Certified Check,
                                                      k or via Wire Transfer. All other forms                                        Title Com-
           will not be processed.                                                              ofpayment will be returned and the reinstat
                                                                                                                                           ement
   5.      Payment remittance information (always
                                                       include Ocwen loan number with payment)
                                                                                                  :
            BY OVERNIGHT COURIER
            Ocwen                                                         BY WIRE TRANSFER
            1661 Worthington Road,Suite 100                               Wells Fargo Bank,NA
            V1'est Falco Beac~!, FL 33409                                 San Francisco, California
            Reference: Ocwen Loan # 71402579                              Asa: 12100(!248
                                             60                           Account Name: Ocwen Loan Servicing,            ^.
            Attention: Cashiering/HRC Payment                                                                 LLC
                                              Department                  Account Number: 4124823352
                                                                          Reference: Ocwen Loan #(Loan followed
                                                                                                                by loan #)
         If you have questions regarding this reins
                                                      tatement quote, please contact our Hom
                                                                                            e Retention Department at
                                                             (S00)746-2936
        If after speaking with our Home Rete
                                             ntion department, you still have quest
             consumer advocate at the address abov                                  ions or concerns, please,~eel free to cont
                                                   e, by email at Orobudsman(a~ocwen.c                                         act the Ocwen
                                                                                             om or by phone at(800)390-4656




  This communication isfrom a
                                debt collector attempting to collect a
purpose. However, ifthe debt                                           debt; any information obtained will
                             is in active bankruptcy or has beery disc                                     be usedfor that
                                                                       harged through bankruptcy, this
                             intended as and does not constitu                                         communication is not
                                                               te an attempt to collect a debt.
                                                       Page 2 of2                        / `/                  NMLS # 1852
                                                                                         ~~l
  !~J~                                              ~~~~Cr~ roan
                                                             servicing LLC           lbblPage
                                                                                          wormmg
  Case
   l....._.........5:19-cv-00636-JGB-SP
                   ....F                Document 67-6 W.00Filed 08/20/19
                                                                       ~ Page 14 of 50         ID~on Koaa,ate .
                                                     W W     INEN .COM                   West Palm Beach, FL 33~
                                            He/ping#:1538
   ocw e N_                          ~              Homeowners          is What We Do!""                         Toll Free:(888)554-6:
   6/     015

                                   ~~"                                                                        Loan Number: 71402575
                 !'
                :/        '``"~


           Glenda R Murphy
                                                                                    ~ 1~
           Po Box 402
           Rancho Cucamonga,CA 91739

                                                                                                                    Prooertv Addre
                                                                                                                     9965 Mckinley
                                                                                                          Rancho Cucamonga,CA 917




                                          URGENT NOTICE PER CALIFORNIA STATE LAW
                                                           AccouNr Pasr Due
 Dear Customer(s),

  We are required by California law to
                                        contact you regarding the account listed abov
  received mortgage payments for one                                                   e. As of the date of this letter, we have n
                                        or more months,and the account is past due.                                                of ~
 Payments
  Payment can be made using any of
                                        the methods below, or call Ocwen to discuss
 already been sent, please disregarc!                                                  mortgage assistance options. If a payment h
                                      this notice. A payment can be sent by regular
 telephone; please contact us at(888)                                               or over night mail. Payments may also be made
                                       5546599.Our website, www.ocwencustome
                                                                                    rs.com,is also available at your convenience.
 Certifl~l funds may be required
 If this account has previously been restricted
                                                 to certified funds, payment can be made ONLY
 check, bank wire, money order,or cashi                                                          by Money Gram, Western Union, ba
                                          er's check.

                                                           Payment Methods
                                            Always include Loan # 7140257960 with paym
                                                                                       ent
                                  on Gram
                                                                                       Via ~eaular Mail
                             Receive Code: 2355
                                                                                 Ocwen Loan Servicing, LLC
                                City: Orlando
                                                                                        P.O. Box 6440
                                    St: FL                                      Carol Stream,IL 60197-6440
                             Loan # 7140257960
                               Western Union
                                                                                       Overnight Mail
                             Code City: OCWEN
                                                                                 Ocwen Loan Servicing, LLC
                                State: Florida                                2012 Corporate Lane, Suite 108
                        Reference: Loan# 7140257960
                                                                                  Naperville, IL 60563-0726
                                                                             Attention: Cashiering Department



7140257960
This communication is from a debt collector                                                      ~~~\~ CA-20Day-BK
                                             attempting to collect a debt; any information
However, if the debt is in active bankruptcy or                                            obtained will be used for that purp~
                                                has been discharged through bankruptcy,
you for informational purposes only with regar                                           this communication is purely provider
                                                d to our secured lien on the above referenced
attempt to collect a debtfrom you personally.                                                   property. It is not intended a:

                                                         Page 1
                                                                                                                      NMLS # 1
        {    Case                     OcwenDocument
                      5:19-cv-00636-JGB-SP   Loan Serv67-6
                                                      icing,Filed
                                                            Ll.0 08/20/19 Page 1516of 50 Page ID
        ~       '
                 ~                                                                 61 Worthington Road,ste
        a c w e r,
                                           WWW.00WEN.#:1539
                                                      COM                                                  . soo
                                                HetpFng Homeowners                         ~                                    West Palm Beach, FL 33
                                                                        rs Whvt We Dot                                                                 409
                                                                                                                                  Toll Free:(SOUS 746-29
       If the account is not brou                                                                                                                        36
                                   ght current in timely manner
       upon acceteretion, the tot                                      ,it may result in our electi
                                     al obl iga tio n wil l be                                       on to exercise our right to
  ~~ we are entitled to col                                    im me diately due and payable                                     foreclose on the property.
                               lect the total arrearage in                                       without further demand.
       attvmey's fees and cos                                     add ition to any expenses of                                 In foreclosure proceedings,
                                 ts. If the loan has alread                                        foreclosure, including bu
      continue the foreclosure                                      y been accelerated and for                                 t no t Umited to reasonable
                                   action (ff possibte~. You                                        eclosure proceedings ha
      defense to atceleration an                                  may have the right to ass                                     ve already begun, we wil
                                    d foreclosure.                                             ert in rnurt, the non-exist                                   t
                                                                                                                            ence of a default or any ot
                                                                                                                                                          her
      We will work with bank
                                 rupt
      our customers. However, cy lawyers, fotecfosure defense lawyers, housing cou
                                   we will only re{ease inform                                        nselors, and other author
                                                                    ation once written authoriza                                   ized representatives of
                                                                                                    tion has been obtained,as
      After acceleration of th                                                                                                    req uired bylaw.
                                e debt, but prior to for
     and mortgage, any pa                                    eclosure, the mortgage lo
                              yments received andJor                                      an may be reinstated,
     note and mortgage, Ple                                   any relevant prior court                              depending on the terms
                                  ase be aware that, aft                                  order. We enwurage yo                                 of the note
     incurred by us to enforc                                  er acceleration of the                                  u to review the provision
                                e the terms ofthe mort                                  debt, there may be ex                                       s of the
    to reinstate the mortga                                   gage agreement,in add                               penses and attorney's
                                ge loan after accelerat                                iti on to th e Overdue amourrt on th                 fe es an d costs
    incurred. Payments                                        ion must therefore includ                                        e mortgage. Any paymen
                           received that are less
                                                        tF~a~s the amount req              e  an amount sufficient to cove                                 t
    stop any foreclosure
                            proceedings tha                                     uired to reinstate the mo                      r such expenses and fees
    AMOUNT PAST DUE ON                    t have begun. PR[O                                                 rtga
                                                                                           ge loan will be return
                                THE ACCOUNT.                 R TO SUBMITTING A PA                                ed, and will not
                                                                                  YMENT, PLEASE CALL
                                                                                                       US TO VERIFII 7HE ExAc'r
   In addltlon,e HUD counse
                               ling agency may Fie able
   HUD Housing Counseling                                   to provide assistance. To
                              Service at(800 569-48                                    locate the HUD-approve
                                                          7 or consult HUD's webs                             d caunseling agency,call
                                                                                  ite at w~nrw.HUD.sov.                                 the
   Falling to contact a hous
                             ing counselor or attorney
   or particdpettng in medi                                may result in the loss of
                            ation In front of a neutra                               certain opportunities,
                                                       l third party.                                      such as meeting with th
                                                                                                                                   e lender
   If you have arty questi
                           ons or concerns please
   9:~ prn,Saturday 8:                            call us toll-free at(800j7
                         00 am to S:UO pm and                                46-2936. We are ava
                                               Sunday 9:00 am to 9:                              ilable Monday throug
                                                                       00 pm ET.                                      h Friday 8:00 am to


  Leslie Arvind has been assign
                                ed as yoar re{ationship
  submission ofdocuments.                               manager and will be your des
                                                                                     ignate          d representative for res
                                                                                                                               olution inquiries and
  Sincere{y,
  Customer Care




7140257960
  Notts R~arding Bankrupt
                               cy: Please be advised
  petition or distha~ged debt                            tfiat this letter is in no                                       DEMAND05 BKDC v2.
                                                                                                                                                   1
                              . If your bankruptcy case                               way an attempt to col
 if you have received an Or                               is still active, no attian wil                        lec t eit her apre-pefition, post
                             der of Discharge in a ba                                    l be taken in wi[Iful vio
 interest in the undeHying                            nkruptcy case, any action ta                                 lation of the Automatic
                             mortgaged property an                                    ken by us is forthe sal                                 Stay.
 are 9n an active Chapte                              d is not an attempt to                                   e purpose of protecfing ou
                          r ii, 12 or 13 bankru                                  rec ove r any amounts ftom                                  r lien
shou{d continue to make                          ptcy case and an Order for                                      you personally, finally, if
                            payments in accordance                               Relief from the Automa                                        you
is not an attemptto col                                with your plan. if your loan                        tic Stay has not been
                         lect any additional fund                                      has been paid in full or                      iss ued , you
                                                  s from you.                                                     already f~re~closed upon
                                                                                                                                            , this
                                                               Pale 3 of6
                                                                                                             ~                      NMLS#i8s~
                                               v~we
            Case 5:19-cv-00636-JGB-SP nDocument
                                            roan Servic ing, Filed
                                                     67-6    LLC 08/20/19 Page 16
                                                                                156of 50thiPage
                                                                                    1 Wor           ID d,ste. soo
                                                                                             ngton Roa
                                         WWW.00WEN.COM
       O C W E N
                                Helping Hom         #:1540                            Wes t Pal m Bea ch, FL 33409
                                                          eowners rs What We Do!'"'                                        Toll Free:(800) 746-2936
     5/27j2015

                                                                                                                       Loan Number: 7140257960




              Glenda R Murphy

              Po Box 402
              Rancho Cucamonga,CA 91739

                                                                                                                            Property Address:
                                                                                                                             9965 Mckinley St
                                                                                                                  Rancho Cucamonga,CA 91730



                            SPECIAL NOTICE IRI THE EVEN
                                                                        T YOU HAVE FILED BANKRUPT
                                                                                                                     CY
                                    AVISO IMPORTANTE PARR
                                                                PERSONAS DE HABLA HISP
                                                                                                ANA
  Esta notificacibn es de sums
                               importancia. Puede afectar su
  obtenga una traduccidn inm                                 derecho a continuar viviendo en
                             ediatamente o contactenos ya que                                su casa. Si no entiende su con
  asistir.                                                     tenemos representantes que hablan                            tenido,
                                                                                                   espanol y estan disponibles par
                                                                                                                                   a

                                                             NOTICE OF DEFAULT
  Dear Customer(s),

   If you have received an Order
                                   of Discharge in a Chapter 7 cas
   not intended as an attempt to                                    e filed under the Bankruptcy Cvd
                                   collect any debt from you person                                    e of the United States, this not
  or 13 bankruptcy case, this                                         ally. If you have received an                                     ice is
                                  notice is not an attempt to                                       Ord er of Discharge in a Chapter 11,
  Bankruptcy Plan. If the forego                                  collect apre-petition debt pur                                           12
                                  ing applies to you, this notice                                   suant to a completed and confir
  the mortgage against the abo                                    is sent to you only as a prelim                                         med
                                 ve-referenced property. Provis                                   inary step to an "In Rem" for
  notice prior to foreclosure. As                                 ions may be contained within the                                eclosure on
                                  such, this is not an attempt to                                     mortgageJdeed of trust that requir
  entered Bankruptcy Order of Dis                                 ass ert that you have any personal liab                                   es
                                    charge.                                                               ility for this debt contrary to any
 in addition, if you have recently
                                    filed a petition under the Bankru
 been notified of your bankru                                           ptcy Code, this notice has been
                                 ptcy case. if the foregoing app                                         sent to you because we have
 contacts us immediately and                                      lie s to you, it is IMPORTANT tha                                       not
                                provides us with the following                                         t you or your bankruptcy attorn
 the bankruptcy chapter number                                   inf ormation: date and jurisdiction of                                    ey
                                   under which you have filed.                                           your filing, your case number
                                                                                                                                         and




  7140257960
  Notice Regarding Bankruptcy:
                                    Please be advised that this lett                                                  DEMAND05 BKDC v2.1
  petition or discharged debt. If                                      er is in no way an attempt
                                  your bankruptcy case is still acti                                 to collect either apre-petitio
 If you have received an Order                                       ve, no action will be taken in will                              n, post
                                of Discharge in a bankruptcy cas                                         ful violation of the Automatic
 interest in the underlying mor                                    e, any action taken by us is for the                                  Stay.
                                tgaged property and is not an                                            sole purpose of protecting our
 are in an active Chapter 11, 12                                  attempt to recover any amount                                            lien
                                   or 13 bankruptcy case and an                                      s from you personally. Fina
should continue to make pay                                         Order for Relief from the Aut                                  lly, if you
                               ments in accordance with you                                         omatic Stay has not been iss
is not an attempt to collect                                  r plan. If your {oan has been                                         ued, you
                             any additional funds from you                                    paid in full or already forec ose
                                                           .                                                                     d upon, this
                                                            Page 1 of 6
                                                                                                                                NMLS#1852
                                              v~vven
                                            roan Servic ing, LL C 08/20/19 Page 17
            Case 5:19-cv-00636-JGB-SP WDocument       67-6   Filed              166of 50thiPage
                                                                                   1 Wor           IDd,Ste. 100
                                                                                            ngton Roa
                                           WW.00WEN.COM
      O C W E.N                 Helping Hom          #:1541                           West Palm Beach, FL 33409
                                                         eowners is What We Do!'
                                                                               TM                                           Toll Free:(800)746-2936
     January 7, 2015

                                                                                               '~,f ~,~~~ ~ ~~ Loan Number
                                                                                                                           :7140257960



              Glenda R Murphy
                                                                                                          '
                                                                                                           ,~
                                                                                                           Y            r




              Po Box 402
              Rancho Cucamonga,CA 91739

                                                                                                                                Proaerty Address:
                                                                                                                                 9965 Mckinley 5t
                                                                                                                     Rancho Cucamonga,CA 91730

                                                                                                                 r

                            SPECIAL NOTICE IN THE EVENT
                                                        YOU                         HAVE FILED                  UPTCY


  Esta notificaci6n es de suma imp
                                   ortancfa. Puede afectar su derech
  obtenga una traduccibn inmediata                                   o a continuar viviendo en               casa. Si no entiende su contenido,
                                     mente a cont~ctenos ya que tenemos
  asistir.                                                                representantes que h               an espafiol y est~n disponibles para

                                                             NOTICE OP DEFAULT
                                                                                                                                       ~~
  Dear Customer(s~,

  If you have received an Order
                                  of Discharge in a Chapter 7 cas
 not intended as an attempt to                                     e filed under the Bankruptc
                                  collect any debt from you pers                                y          e of the United States, this notice
 or 13 bankruptcy case, this noti                                 onally. If you have received an                                              is
                                      ce is not an attempt to collect apr                                  der of Discharge in a Chapter 11,12
 Bankruptcy Pian. If the forego                                              e-petition debt pui           ant to a completed and confirmed
                                 ing applies to you, this notice
 the mortgage against the above                                  is sent to you onfy as a prelimir
                                   -referenced property. Provisio                                          r step to an "In Rem" forecl
 notice prior to foreclosure. As                                    ns may be contained within tf                                       osure on
                                 such, this is not an attempt                                             nortgageJdeed of trust that requir
 entered Bankruptcy Order of Dis                              to asse rt that you have any persoi                                              es
                                   charge.                                                                liability for this debt contrary to any
 In addition, if you have recently file
                                        d a petition under the Bankruptc
 been notified of your bankruptcy                                        y Code, this notice has yen sent to
                                      case. If the foregoing applies to you                                     you because we have not
 contacts us immediately and provid                                          , it is IMPORTANT gat you or you
                                       es us with the following information:                                        r bankruptcy attorney
 the bankruptcy chapter number und                                            date and jur'ssdicti~ of your filing,
                                       er which you have filed.                                                     your case number and




_7140257960
   Notice Regarding Bankruptry: Ple
                                         ase be advised that this letter is in                                                               v2.0
   petition or discharged debt. If your                                           no way an attempt        ~ collect either apre-petition, pos
                                         bankruptcy case is still active, no action                                                             t
  If you have received an Order of Discha                                            will betaken in ~    ~ Ifui violation of the Automatic Stay.
                                            rge in a bankruptcy case,any action tak
  interest in the underlying mortga                                                    en by us Is for       sole purpose of protecting our lien
                                      ged property and is not an attemp
 are in an active Chapter 11, 12                                             t to recover any amoun~     from you personally. Finally,
                                    or 13 bankruptcy case and an Ord                                                                      if you
 should continue to make paymen                                           er for Relief from the Aut     natic Stay has not been issued, you
                                     ts in accordance with your plan
 is not an attempt to collect any addi                                 . If your loan has been paid      full or already foreclosed upon, this
                                       tional funds from you.
                                                              Page 1 of6      ~(`
                                                                                                                                 NMLS#1852
                                                                                                         l
      Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 18 of 50 Page ID
                                        #:1542


1     Eric M. Murphy, In Pro Per
2     Glenda C. Murphy, In Pro Per
3     9965 McKinley Street
4     Rancho Cucamonga, CA 91739
5     909-463-7064
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9                            EASTERN DIVISION- SAN BERNARDINO

10 ERIC M. MURPHY,an individual; and           CASE NO: EDCV19-00636
                                               DEPT:
1 1 GLENDA C. MURPHY,an individual,
                                               JUDGE:
 12
 13
 14   Plaintiffs
 15                                            FIRST AMENDED COMPLAINT OF ERIC
 16   Vs.                                      M. MURPHY AND GLENDA C. MURPHY
 17                                            SEEKING EX PARTE TEMPORARY
 18                                            RESTRAINING ORDER FROM
 19   US BANK; MEGA CAPITAL;                   FRAUDULENT FORECLOSURE AND
20    FIDELITY NATIONAL TITLE;                 PRELIMINARY AND PERMANENT
21    CHASE BANK,PARENT COMPANY TO             INJUNCTIVE RELIEF AND DAMAGES
22    LONG BEACH BANK;                         FROM PREDATORY LENDING, AND
23    OCWEN LOAN SERVICING;                    NOTICE OF PENDENCY OF ACTION
24    MORTGAGE ELECTRONIC SERVICING,           FILED CONCURRENTLY WITH LEAVE
25    LLC; WESTERN PROGRESSIVE, LLC;           TO AMEND.
26    DOES 1 — 10 INCLUSIVE
27
28
29
30
31                                             Hearing Date:
32
33
34                                             Time:
35
36
37
38
39
40
41
    Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 19 of 50 Page ID
                                      #:1543
1

                                                         Table of Contents

    TABLE OF AUTHORITIES.................................................................................ii

    INTRODUCTION.............................................................................................1

    STATEMENT OF FACTS................................................................................... 2

    STANDARD OF REVIEW.................................................................................. 3

    ARGUMENT

        I.      THE LOAN THAT PLAINTIFFS ENTERED WITH LONG BEACH BANK WAS PREDATORY,IN
                VIOLATION OF THE TRUTH 1N LENDING ACT BECAUSE IT LACKED REQUIRED
                DiscLosu~s...........................................................................................................4
                A. DEFENDANTS FRAUDULENTLY EMPLOYED SEVERAL ASSIGNMENTS AND DEEDS TO
                   CONCEAL LIABILITY AND AVOID RESCISSION OF THEIR AGREEMENT WITH
                   PLAINTIFFS..........................................................................................5
                B. EQUITABLE TOLLING APPLIES TO THE TILA COMPLAINT BECAUSE PLAINTIFFS WERE
                     CONFUSED AND INUNDATED WITH DIFFERENT
                     DOCUMENTS........................................................................................6
        II.     THE TIMELINE OF LOANS GRANTED SUPPORT THE CONCLUSION THAT LOANS WERE
                PREDATORILY GRANTED................................................................................6
        III.    THE 2006 SECOND MORTGAGE THAT PLAINTIFFS SOUGHT HAD PREDATORY TERMS,
                INCLUDING A $41,000 FEE, WHICH GRANTS RIGHT TO RESCISSION AND DAMAGES.............6
                A. EQUITABLE TOLLING APPLIES TO THE SECOND TILA COMPLAINT BECAUSE PLAINTIFFS
                     EMPLOYED LEGAL REPRESENTATION TO FIGHT TILA VIOLATIONS.
       IV.      PLAINTIFFS ARE NOT IN DEFAULT AND THEIR PAYMENTS OVER THE LAST 25 YEARS FAR
                EXCEED THE VALUE OF THE HOUSE; TEMPORARY RELIEF AND NOTICE OF A PENDENCY ACTION
                ARE REASONABLE REMEDIES TO ALLOW PLAINTIFFS TO OBTAIN DISCOVERY RELEVANT TO
                THEIR CLAIMS OF FRAUD.......................................................................................................7
                A. LOANS RECORDED IN MULTIPLE DEEDS OF TRUST ARE FRAUDULENT;PLAINTIFFS ONLY
                     AGREED TO ONE REFINANCE AGREEMENT,BUT THE PROPERTY HAS A $370,000 LIEN
                     ATTACHED TO IT.....................................................................................5


      APPENDIX..........................................................................................ExxiBiT A
      Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 20 of 50 Page ID
                                        #:1544
                                                 Table of Authorities
  1   Cases
  2      (Banaf~es v. Wells Fargo Ba~zk, N.A. (N.D.CaI. Mar. 7, 2014, No. C-13-896 EMC)2014 U.S.Dist.LEXIS
  3      29909.~assignment case
  4      Edman v. h'ationstar Mortg. LLC(D.Or. Dec. ll, 2015, No. 6:15-cv-00053-AA) 2015 U.S.Dist.LEXIS
  5       190995, at '~2-3.
  6       Griffon v. Airport Chevrolet, Inc. (D.Or. Jan. 21, 2009, No. 08-3063-HO)2009 U.S.Dist.LEXIS
  7      5332, at *9.
  8      Harris v. Bank ofAmerica N.A. (In re Harris)(Bankr9th Cir. Nov. 29, 2012, No. CG11-1600-
  9      DHKi)2012 Bankr. LEXIS 5596.
 10      Jacob r. Aurora Loan Servs. (N.D.CaI. July 2, 20]0, No. 10-1789 SC)2010 U.S.Dist.LEXIS 65999.—
 1l      tolling casegri
 l2      Patel v. Mortg. Elec. Registration Sys., No. 4:13-cv-1874 KAW, 2013 U.S. Dist. LEXIS 110738,
 13      at *4(N.D. Cal. Aug. 6, 2013)
 14      Laura v. Great Lakes Higher Educ. Guar. Corp., 2018 DNH 023
 15      Lester v. J.P. Morgan Chase Bank,926 F. Supp. 2d 1081, 1092(N.D. Cal. 2013)
 16      Marcos v. Equity One Lenders Group (N.D.CaI. Oct. 25, 2011, No. Cll-04000 HRL)2011
 17      U.S.Dist.LEXIS 123303, at *4.
18       (Michel v. Dez~tsche Bank Trust Ca (E.D.CaI. Sep. 30, 201 1, No. 1:10-CV-2375 AWI SKO)2011
19       U.S.Dist.LEXIS 113577.)
20       Nool v. Homeq Servicing (E.D.CaI. 2009)653 F.Supp.2d 1047, 1049.)15 U.S.0 1631
21       Nottage v. Bank ofN.Y. Mellon (D.Haw. Oct. 25, 2012, No. 12-00418 JMSBMK)2012
22       U.S.Dist.LEXIS 153340, at *6-7.
23       Santos v. U.S. Bank N.A.(E.D.CaI. 2010) 716 F.Supp.2d 970, 978.)
24       Sneed v. Beneficial Finance Ca (D.Haw. 1976)410 F.Supp. 1135.
25       United States v. Upper San Gabriel Valley Mun. Water Dist. (C.D.CaI. Sep. 8, 2000, CASE NO.
26       GV 00-7903 AHM (BQRx))2000 U.S.Dist.LEXIS 13353, at *1.
27
28    Statutes
29        Truth in Lending Act(TILA), 15 U.S.C.S. § 1601
30        Fair Debt Collections Practices Act(FDCPA), 15 U.S.C.S. § 1692
31        15 U.S.C. §1639
32        18 U.S.C. §1021
33       28 U.S.C. § 1337
34        California Business and Professions Code Section 17200
35        15 U.S.C. § 1641(a),
36    Other
37         Fed. R. Civ. P. 12(b)(6)
38         Fed. R. Civ. P. 9(b)
39         Evid Code § 45~
40
41
42

                                                                                           ~~
     Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 21 of 50 Page ID
                                       #:1545


 1                                              Introduction
 2            Plaintiffs, Eric and Glenda Murphy filed Case EDCV 19-00636 on Apri19, 2019 requesting a
 3   jury trial to obtain ex parte temporary restraining order and temporary and permanent injunctive
 4   relief from Defendants who initiated a foreclosure sale of their property. The presiding judge, Judge
 5   Jesus G. Bernal dismissed the case with leave to amend due to the pro per condition ofthe
 6   complainants and an incomprehensible complaint.
 7            Despite the confusion in the initial complaint, Plaintiffs contend that Defendant banks locked
 8   them into a subprime mortgage agreement then employed several deed transfers to confuse liability
 9   and cloud the title. After more than twenty years of paying as agreed, the $120,000 home that
10   Plaintiffs purchased now has a $470,000 price tag on it.
11            When Plaintiffs pulled documents from the San Bernardino County Recorder's Office, they
12   realized that multiple loans were pulled on their home that they neither consented ~o nor had
13   knowledge of.
14            Plaintiffs are requesting an ex parte temporary restraining order, preliminary and permanent
15   injunction, a notice of pendency of action, in order to plead their case before a jury, in which they
16   will ask for relief and damages for violation of 15 US Code 1639 and 1601, 18 US Code 1021.

17

18

19

20

21

22

23

24

25

26

27
28




                                                                                      ~~
      Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 22 of 50 Page ID
                                        #:1546


  1                                               Statement of Facts
  2        Plaintiffs Eric and Glenda Murphy acquired 9965 McKinley Street, Rancho Cucamonga, CA
  3   91739,"Property" on October 5, 1994 via Quitclaim Deed. The deed was recorded October 17,
  4    1994, for $120,000; Long Beach Bank, FSB was the Beneficiary and Trustee as displayed in Exhibit
  5    1. The executed deed of trust was partnered with an adjustable rate rider, with an initial interest rate
  6   of6.99% and gave the lender discretion to arbitrarily increase the rate every six months based on an
  7   index plus 3.5%. The rider admitted to allowing the monthly charge and overall balance of the loan
  8   to change at the lender's discretion.
  9        Being that neither of the plaintiffs were educated beyond high school, and each had blue-collar
 10   employment, they were excited about the prospect of owning their home in their own names and fell
 11   victim to the lender's target. Two years later, Mr. and Mrs. Murphy were offered a lower interest
 12   rate, which they excitedly agreed to, That deed of trust was recorded on January 18, 1996 as a
 13   $20,000 loan—funds the victims never received. As displayed in E~ibit 2, Legend Financial Group,
 14   Inc. was the beneficiary and lender ofthe deed and First American Title Company was named
 15   trustee. Only one year later, on July 10, 1997, another deed of trust was recorded naming Harbor
 16   View Mortgage as beneficiary and American Title Company as trustee. Attached to this deed, was a
17    $35,000 loan, which the Murphys neither had knowledge of nor consented to. A series of unapproved
18    additional loans were recorded on additional deeds of trust as demonstrated in Exhibits 3-9 and listed
19    below by their recordation dates:
20         • July 10, 1997, $35,000 with Harbor View Mortgage as Beneficiary and American Title
21             Company as Beneficiary Exhibit 3
22         • December 3, 1999, $159,152 with Chase Manhattan Mortgage as beneficiary and First
23             Southwestern Title Company of CA as trustee Exhibit 4
24         • December 9, 1999, $5,500 with an advance of $5,775 to Housekey Financial Corp, an Illinois
25             Corporation as Trustee and Household Financial Corporation of California as beneficiary
26             Exhibit S
27         • June 30, 2000, $27,000 with Household Finance as beneficiary and Housekey Finance as
28             trustee Exhibit 6
29         • March 20, 2002, $197,500 with Secured Bankers Mortgage Company as lender, T.D. Service
30             Co. as trustee and MERS as a nominee for lender Exhibit 7
31        • September 15, 2003, $229,500 with Fremont Investment &Loan as Lender and Fremont
32             General Credit Corporation as Trustee, and Mortgage Electronic Registration Systems, Inc.
33             (MERS)as beneficiary Exhibit 8
34        • October 19, 2005, $275,000 with Mega Capital Funding Inc as lender and Alliance Title Co.
35             as Trustee and MERS as the beneficiary Exhibit 9
36         In 2004, Plaintiff were approached with a refinance offer, which they consented to. They later
37    found that they had been entered into a loan for $370,000, with a prior balance of $274,530.19 paid
38    and $53,528.46 purportedly given to the Murphys. They never received any of these funds and were
39    subsequently charged a $41,941.35 fee for the transaction. The lender, under Fidelity National Title
40    Company, was American Brokers Conduit. Documents also show that the lender fraudulently
41    inflated the value of the home to secure the loan. Exhibit 10
42         There is an extensive list of transfers and assignments that confuses the plaintiffs and their ability
43    to determine   which entity was entitled to foreclose, and which entity to hold liable for the fraudulent
44    misrepresentations and violations oflaw. Further, plaintiffs believe that Defendants committed
45    numerous fraudulent transactions on October 10, 2006 including a fraudulent multi-parcel transfer
46    without any parcel numbers, and hostile acquisition by backdating deeds of trust on multiple parcels
47    to October 17, 1994(demonstrated in the Assessor's Ownership Report in Exhibit 11). Plaintiffs



                                                                                                        l.~
    Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 23 of 50 Page ID
                                      #:1547


1   further contend that each ofthe lenders were co-conspirators in an effort to extort funds from them
2   and foreclose the property.
3       A trustee notice of sale was sent from Western Progressive LLC to the Murphys on December 3,
4   2008 asserting that the Plaintiffs defaulted in the amount of $370,000. Exhibit 12 The plaintiffs never
5   received any funds and did not sign any documents related to the refinance recorded. on October 10,
6   2006. Plaintiffs respectfully request consideration and advocacy from the court so they can conduct
7   necessary discovery tc~ reveal the fraud they are victim to.
8




                                                                                           ~~
                                                                                                 r,,
     Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 24 of 50 Page ID
                                       #:1548


                                       Motion Standard of Review
 2           The standard of review for the court's consideration is de novo. Plaintiffs are responsible for
 3  stating the complaint with sufficient factual matter to avoid dismissal based on Civil Rule 12 (b)(6).
 4  A plaintiff is entitled to a preliminary injunction upon showing either(1) a combination of probable
 5  success on the merits and the possibility of irreparable injury or(2)the existence of serious questions
 6  going to the merits and that the balance of hardships tips sharply in his favor. United States v. Upper
 7 San Gabriel Valley Mun. Water Dist. (C.D.CaI. Sep. 8, 2000, CASE NO. CV 00-7903 AHM
 8 (BQ~))2000 U.S.Dist.LEXIS 13353, at *1.
 9
10
11
12
13
14




                                                                                                 '~.-
      Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 25 of 50 Page ID
                                        #:1549


  1       I.        THE LOAN THAT PLAINTIFFS ENTERED WITH LONG BEACH BANK WAS
  2                 PREDATORY,IN VIOLATION OF THE TRUTH IN LENDING ACT BECAUSE
  3                 IT LACKED REQUIRED DISCLOSURES.
  4        In Sneed v. Beneficial Financial Co., the United States District Court for the District of Hawaii
  5   granted defaulted debtors' motion for summary judgment and held that the documents provided to
  6   the debtors were inadequate under the Truth in Lending Act. Sneed v. Beneficial Finance Co.
  7   (D.Haw. 1976)410 F.Supp. 1135, 1145. The plaintiff debtors asserted that their creditor failed to
  8   adequately disclose and describe the defendant's security interest in plaintiffs collateral, failed to
  9   adequately disclose and describe the collateral in which defendant's security interest was to attach,
 10   and failed to adequately disclose the correct amount of the finance charge and annual percentage rate
 11   provided for in the parties' loan agreement. Id. The Court held that the disclosure statement did not
 12   fulfill the requirements of U.S.C. §1639(a)(8) of the Act and § 226.8(b)(5) of Regulation Z because
 13   ofthe statement's unclear and ambiguous identification of the property to which the security interest
 14   attaches. Id.
 15   Section 2(a), subsection 2 ofthe Home Equity Loan Consumer Protection Act of 1988(15 U.S.C.
 16   1631)Exhibit 13, which governed the sale offhe Property in 1994, requires the following:
 17
 18            B)A description ofthe manner in which any changes in the annual percentage rate will be
 19   made, including
20                     (i) any negative amortization and interest rate carryover;
21                     (ii) the timing of any such changes;
22                     (iii) any index or margin to which such changes in the rate are related; and "(iv) a
23                      source of information about any such index;
24             C)If an initial annual percentage rate is offered which is not based on an index
25                     (i) a statement of such rate and the period of time such initial rate will be in effect;
26                      and
27                     (ii) a statement that such rate does not include costs other than interest;
28             D)Current index value and interest rate;
29             F)A statement of the maximum annual percentage rake that may be imposed at any time
30             under the plan
31             G)Subject to subsection (bX3), a table, based on a $10,000 extension of credit, showing how
32             the annual percentage rate and the minimum periodic payment amount under each repayment
33             option of the plan would have been affected during the preceding 15-year period by changes
34             in any index used to compute such rate;
35             H)A statement of
36                     (i) the maximum annual percentage rate which may be imposed under each
37                     repayment option ofthe plan;
38             Long Beach Bank and the Murphy's creditors failed to include the current index, negative
39    amortization, a statement of the maximum annual percentage rate, and many other items required in
40    the legislation. Like Sneed, the Court has the discretion to allow plaintiffs to rescind within three
41    years.
42             Plaintiffs concede that the three year statute of limitations which grants borrowers recession
43    rights has tolled. IS U.S.C. ,¢ 1635(b). However,Plaintiffs assert the due diligence they exercised to
44    reveal the inequitable terms of their agreement, and they respectfully ask for judicial consideration of
45    the Defendants' willing tendency toward fraudulent practices while considering the matters brought
46    forth in this complaint.
47
48
      Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 26 of 50 Page ID
                                        #:1550


         A. DEFENDANTS FRAUDULENTLY EMPLOYED SEVERAL ASSIGNMENTS AND
  2         DEEDS TO CONCEAL LIABILITY AND AVOID RESCISSION OF THEIR
  3         AGREEMENT WITH PLAINTIFFS.
  4
  5         Defendants' excessive title transfers warrant a reasonable conclusion that they prevented
  6     Plaintiffs' ability to recognize TILA violations and identify the liable party. The constant transfer
  7     ofinterests in the Property has been confused and there are questions as to which entity actually
  8     has a real interest in the Property. Exhibit IS
  9          Ifthere is a "reasonable apprehension" that a written instrument, if left outstanding, may
 10     cause serious injury to a person against whom it is void or voidable, a court may order its
 11     cancellation. Cal. Civ. Code § 3412."For example, cancellation may be warranted when a
 12      written instrument violates a statute, was procured by fraud or under undue influence, or where
 13     there has been a mutual mistake, ar a unilateral mistake known or induced by the other party."
 14     Banares v. Wells Fargo Bank, N.A.(N.D.CaI. Mar. 7, 2014, No. C-13-4896 EMC)2014
 15     U.S.Dist.LEXIS 29909, at *1.
 16          The omissions as described in Section I of this complaint violates TILA and the plaintiffs
 17     face serious injury (such as unwarranted foreclosure) and false and exaggerated loan balances,
 18     which are now liens on the Property. Further, the multiple Grant Deeds presented in Defendants'
 19     Request For Judicial Notice In Support of their Motion to Dismiss, dated July 8, 2019, Exhibits 1
20      and 2 raise Plaintiff's concern, since they were given the grant deed in their initial transaction in
21       1996, and did not conduct any other transactions.
22          The standard ofreview is one of particularity when it pertains to fraud. USCS Fed Rules Civ
23      Proc R 9. Because plaintiffs were issued more than twenty assignment notices (in the form of
24      deeds) over the course ofthe loan and because the plaintiffs were ignorant as to what the mass
25      amount of documents sent to them meant, it is reasonable to conclude that the Defendants
26      employed the assignments to avoid liability.
27          Further, 15 U.S.C. § 1641(a), allows actions against assignees may be maintained only if
28      the violation is apparent on the face ofthe disclosure document. The missing portions of the
29      disclosures (as described in Section I of this complaint) are apparent by viewing the disclosure
30      documents. Plaintiffs are entitled to seek damages from the Defendants based on this legislation.
31      Gr~or v. Airport Chevrolet, Inc.(D.Or. Jan. 21, 2009, No. 08-3063-HO)2009 U.S.Dist.LEXIS
32      5332, at *9.
33          Plaintiffs reasonably believe that there are legal issues with the series of transfer deeds that
34      could lead to the abrogation ofthe Deeds of Trust, subsequently cancellation offoreclosure ofthe
35      Property. They contend that the listed Defendant cooperated in forging Plaintiffs signatures and
36      notary documents, concealing inequitable terms, and removing the equity from the house by
37      exercising loans that the Plaintiffs had no knowledge or consent to. Proving these claims
38      grounded in fraud would show that Plaintiffs paid as agreed for 25 years, and even paid more to
39      satisfy demands to avoid foreclosure. Plaintiffs are in a disadvantaged position and rely on the
40      court to proceed for discovery in order to reveal the material mistakes that impact the Plaintiff's
41      foreclosure status.
42           In Cornell ~~. Tlzat Certain hzstritiment Entitled "Deed of T~~ust, the court disallowed Plaintiff requests
43      to cancel fraudulent Deeds of Trust because the Plaintiff failed to allege who ~~as responsible, ho~~ she
44      was injured, and how the fraudulent Deed made her position of default any different (Cornell v. That
45      Certain hastrzs~7ie~t Entitled "Deed of~Ti-ust,"(E.D.Cal. May 21, 2012) 2012 U.S.Dist.LEXIS 71353, at
46      *I1-15.)
47          Plaintiffs Eric and Glenda Murphy have alleged that t11e Defendants listed on the fraudulent Deeds, as
48      displayed in Exhibits 3-9 are responsible; they have been injured b}~ inflated loan balances, wtzicll led to
49      the foreclosing of the Property. For these reaso~Is, Plaintiffs request the court's advocacy.
      Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 27 of 50 Page ID
                                        #:1551


          B. EQUITABLE TOLLING APPLIES TO THE PRIMARY TILA COMPLAINT
 2           BECAUSE OF THE CONCEALMENT DEFENDANTS EMPLOYED.

 3            District courts have discretion to adjust equitable tolling limitations of Truth in Lending Act
 4       (TILA)claims when plaintiffs establish that despite all due diligence, a plaintiff is unable to
 5       obtain vital information bearing on the existence of his claim. Copeland v. Lehman Bros. Bank
 6       (S.D.CaI. Jan. 3, 20l 1, No. 09cv1774-WQH-RBB)20]1 U.S.Dist.LEXIS 123, at *1. Plaintiffs
 7       began conversations with the bank with their first Notice ofForeclosure. PlaintifFs discussed their
 8       contract with the bank and confirmed that their payments were made timely each month and that
 9       there were no other issues. Unsuspecting, they had no further indication that they were victims
10       of abusive terms until they opted for a refinance in 2006 and they were told that their loan
11       balance was $370,000. The Plaintiffs received hundreds of documents during this time, and
12       exercised due diligence by initiating several conversations with their lender—none ofthese
13       efforts led to any revelation of the abusive terms of their original agreement or the suppressed
14       information related to maximum annual percentage or other fees that they were charged. In all of
15       the title transfers, the creditors never restated any ofthe terms that were a part of the original
16       agreement. Because Plaintiffs exercised due diligence to ensure that the information they
17       possessed was valid, they are entitle to equitable tolling to the point in year 2011 when they
18       initiated legal proceedings.



 19       II.      THE TIMELINE OF LOANS GRANTED SUPPORT THE CONCLUSION THAT
20                 LOANS WERE FRAUDULENTLY GRANTED.
21        Plaintiffs respectfully requestjudicial notice of Exhibits 3-6 The e~ibits display dates:
22                 January 18, 1996
23                 July 10, 1997
24            • December 3, 1999
25                 December 9, 1999
26            • June 30, 2000
27            • March 20, 2002
28       The court has discretion to take judicial notice of matters specified in Evid Code ~ 451 and Evid
29    Code ~ 452 if a parry requests that judicial notice be taken, gives each adverse party notice of the
30    request, and funiishes the court with sufficient information to enable it to take judicial notice of the
31    matter [Evid Code ~ 453]. 2 MB Practice Guide: CA Pretrial Civil Procedure 26.17(20l 9)
32             The timeline of deeds securing loans on the Property do not support the conclusion that the
33    Plaintiffs took loans from their property. Tl~e total equity available on t11e property when compared
34    to the amount of loans purportedly taken on the house do not add up. Plaintiffs respectfully request
35    the opportunity for a jury to consider the evidence in a formal trial.
36
37        III.   'THE 2006 SECOND MORTGAGE THAT PLAINTIFFS SOUGHT HAD
38               PREDATORY TERMS,INCLUDING A $41,000 FEE, WHICH GRANTS RIGHT
39                TO RECISSION AND DAMAGES.
40    As demonstrated in E~ibit _the second mortgage Plaintiffs took on           ,2006 enforced
41    predatory terms. In Santos vs. U.S. Bank, plaintiffs Felipe and Gemma Santos sued U.S. Bank for

                                                                                            t
     Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 28 of 50 Page ID
                                       #:1552


 1   "unearned, duplicative, unreasonable and unconnected fees" which were not related to any actual
 2   services performed. Santos v. U.S. Bank N.A.(E.D.CaI. 2010) 716 F.Supp.2d 970, 978.)
 3   They cited 12 U.S.C. § 2607: "[n]o person shall give and no person shall accept any fee, kickback, or
 4   thing of value pursuant to any agreement or understanding, oral or otherwise, that business incident
 5   to or a part of a real estate settlement service involving a federally related mortgage loan;(b)
 6    Splitting charges. No person shall give and no person shall accept any portion, split, or percentage of
 7   any charge made or received for the rendering of a real estate settlement service in connection with a
 8   transaction involving a federally related mortgage loan other than for services actually
 9   performed." 12 U.S.C. § 2607.Id. The Plaintiffs in Santos listed a series of illegal fees:
10   endorsement fee; recording trust deed fee; doc preparation fee; overnight delivery fee and others. Id.
11   The only objection raised by the Defendant was that these complaints were barred by the statute of
12   limitations"[a]ny action pursuant to the provisions of section 6, 8, or 9 of 12 U.S.C. § 2605, § 2607,
13   or § 2608 may be brought in the United States district court or in any other court of competent
14   jurisdiction, for the district in which the property involved is located, or where the violation is
15   alleged to have occurred, within 3 years in the case of a violation of section 6.12 U.S.C. ~ 2605, and
16   1 year in the case of a violation of section 8 or 9. 12 U.S.C. ~ 2607; 12 U.S.C. ~¢ 2614. Id. Plaintiffs in
l7   Santos did not address the issue of the statute of limitations, but the Murphys initiated an
18   investigation as soon as they received their loan documents.
19
20
ZI   A. EQUITABLE TOLLING APPLIES TO THE SECOND TILA COMPLAINT BECAUSE PLAINTIFFS EMPLOYED
22   LEGAL REPRESENTATION TO FIGHT TILA VIOLATIONS.
23            As stated in section 1B of this brief, district courts have discretion to adjust equitable tolling
24   limitations of Truth in Lending Act(TILA)claims when plaintiffs establish that despite all due
25   diligence, a plaintiff is unable to obtain vital information bearing on the existence of his claim.
26   Copeland v. Lehman Bros. Bank(S.D.CaI. Jan. 3, 2011, No. 09cv1774-WQH-RBB)2011
27   U.S.Dist.LEXIS 123, at * 1.
28           Plaintiffs employed due diligence in requesting loan documents, terms, and deeds related to
29   the second mortgage taken on the Property. They employed attorneys and experienced a series of
30   issues with the attorneys in their employ. See Exhibit .Following the direction of their attorney,
31   the Plaintiffs filed bankruptcy proceedings instead of a complaint for the violation of TILA.
32            Plaintiffs respectfully request tolling of the statute oflimitations to prove that they exercised
33   due diligence by hiring legal counsel to fight the TILA violations.
34           Plaintiffs began conversations with the bank with their first Notice of Foreclosure. Plaintiffs
35   discussed their contract with the bank and confirmed that their payments were made timely each
36   month and that there were no other issues. Unsuspecting, they had no further indication that they
37   were victims of abusive terms until they opted for a refinance in 2006 and they were told that their
38   loan balance was $370,000. The Plaintiffs received hundreds of documents during this time, and
39   exercised due diligence by initiating several conversations with their lender—none of these efforts
40   led to any revelation of the abusive terms of their original agreement or the suppressed information
41   related to maximum annual percentage or other fees that they were charged. In all the title transfers,
42   the creditors never restated any ofthe terms that were a part of the original agreement. Because
     Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 29 of 50 Page ID
                                       #:1553


 1   Plaintiffs exercised due diligence to ensure that the information, they possessed was valid, they are
 2   entitled to equitable tolling to the point in year 2011 when they initiated legal proceedings.

 4   IV.PLAINTIFFS ARE NOT IN DEFAULT AND THEIR PAYMENTS OVER THE LAST 25 YEARS FAR EXCEED
 S   THE VALUE OF THE HOUSE; TEMPORARY RELIEF AND NOTICE OF A PENDENCY ACTION ARE
 6   REASONABLE REMEDIES TO ALLOW PLAINTIFFS TO MOVE FORWARD AND OBTAIN DISCOVERY
 ~   RELEVANT TO THEIR CLAIMS OF FRAUD.
 8            Federal Rule of Civil Procedure 26 authorizes parties to "obtain discovery regarding any
 9   nonprivileged matter that is relevant to airy parry's claim or defense." Fed. R. Civ. P. 26(b)(1).
10   "Once the moving party establishes that the infonllation requested is within the scope of pernlissible
11   discovery, the burden shifts to the party opposing discovery. In Edman, plaintiffs brought suit to
12   dispute the handling of their first mortgage. Edma~~ >>. Narionstar Mortg. LLC(D.Or. Dec. 11, 2015, No.
13   6:15-cv-00053-AA)2015 U.S.Dist.LEXIS 190995, at *2-3. They motioned to compel the defendants to
14   funlish documents relating to assertions made in their claim. Id. The court granted some and denied
15   based on the rebuff ofthe Defendants, who claimed some of the requests were overboard or vague.
16   Id. Plaintiffs in the present case assert that Defendants can furnish pertinent infornlation with regard
17   to the inconsistencies in the documents attached in the exhibits, records of their payments, and
18   records of the numerous requests Plaintiffs made for inforn~ation regarding which entity possessed
19   interest in tl~e Property, and documents relating to the agreements.
20            If Plaintiffs' suspicions are confirmed through discovery, the subsequent loans that
21   Defendants allege that Plaintiffs agreed to and the present foreclosure by Western Progressive LLC is
22   null because the transfers would be void and Westenl ~~ould not possess the requisite legal interest to
23   foreclose.
24            E~ibit 14 demonstrates Plaintiffs' copious records of payment over the last 25 years. Several
25         documents (attached as e~ibits) demonstrate grant deeds, trustee sales, and other documents
26         with inconsistencies that suggest misrepresentation on behalf ofthe defendants. They
27        respectfully request the Court's approval oftemporary relief in order to access effective legal
28         counsel to pursue discovery and move forward in a formal trial.
29
3O      A. LOANS RECORDED IN MULTIPLE DEEDS OF TRUST ARE FRAUDULENT;PLAINTIFFS ONLY
3I          AGREED TO ONE REFINANCE AGREEMENT,BUT THE PROPERTY HAS A $370,000 LIEN
32          ATTACHED TO IT.
33      Plaintiffs never agreed to any loan on the Property except the 2006 refinance. As attached in
34   Exhibits 3-9, several loans were made on the Property, causing the overall balance to significantly
35   increase. The inconsistencies in the documents in the prior exhibits demonstrate the high probability
36   that Defendants engaged in forgery, intentional misrepresentation, unfair practices, and an overall
37   scheme to extort Plaintiffs in violation of the good faith and fear dealing covenant.
38




                                                                                                       _.
     Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 30 of 50 Page ID
                                       #:1554


 1                                         Prayer for Relief
 2          Plaintiffs ask the judge exercise discretion as to the adequate relief and damages based on the
 3   law. They respectfully ask that
 4
 5                                               Conclusion
 6           Based on the arguments and preliminary evidence presented in this brief, Plaintiffs
 7   respectfully request the opportunity to move forward to obtain discovery for pertinent evidence for
 8   their claim. Plaintiffs demonstrate probable success on the merits ofthe claims herein and the
 9   possibility of irreparable injury lies in the loss of their property and further injustice by enforcing the
10   predatory contracts they were party to. Plaintiffs employed numerous attorneys, all of which directed
11   them toward bankruptcy and no other legal remedies. They have exercised extreme diligence in their
12   attempt at navigating the legal system, understanding their contracts, and sorting out the several
13   document transfers, deeds, and agreements they were sent over that past 25 years.
14           Plaintiffs have met the standard of review for the court's consideration by providing
15   sufficient factual matters by furnishing their records of payment, deeds with violations of law
16   apparent, copies of conflicting grant deeds and trustee sales. With discovery, Plaintiffs are confident
]7   in probable success and respectfully request the court's consideration of the arguments and evidence
18   presented and request preliminary injunctive relief in order to proceed to the trial.
19           Finally, Plaintiffs, respectfully request room to amend the complaint as they are currently
20   representing themselves and are attempting to reveal the predatory practices they fell victim to.
21
22
23
24
25
26
27
28
29
      Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 31 of 50 Page ID
                                        #:1555




                                                                                                      ~l~~
 J
                                    k




               '`~
               ~~            ~. .
                                                                 1~^




        ._,                                       ~                              f               .,
~//~

                                                       4
{
/J
 /~)   ,.gip                                                                         'b
                      ~ ,~     ~7        - ,Y
                                                            ~~         ~~,. i,                               'r
       ~_ d
          / i           ~I                ~~ r   (/


 ~ ~~
      ~         ~ ~
                                    ~~ ~ ~
                                          6 ~~              ~




...            ~~ ~                         ~.                                                                    3~•~d3~~2
               1                                                                                      ~~
                                        ~~~ ;"        ,i~   _,                            ._ .
                                                            L~~




                                                                                                           ~~~
                              ~            ~,
      Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 32 of 50 Page ID
       ~~           ~ i~~
                                        #:1556
                                                                     [~~,hJ~a1 ~Oaf1 J~erV~~l11~                       1661 Worthington Road, Suite 100
                                                                                                        j~ a~LC
                  ,
                          ....... ...... ...... ..                             WWW.00WEN.COA~i                               West Palm Beach, FL. 33409
                  ~ . _ .r,-
                          0 ~. .,,,;
                                                                       HelDina H~tneo+~vners rs Ytlhp.~ we ~o!""              Toll Free:(800) 746 - Z936
          ~pq     .1~.`.~L/2G16~                     ~~                                        ~~
                                                                                                       e                           Sent Via First Class Mail
                                                                                                                                               2314408460
                                                                                                                                 Loan Number: 7140257960
                  ~ierda ~2 M~_~~y
                  ~~ ~3ox 4J2
                  rancho ~uca~_~~~a, CA ~;~ 739
                                           ~    -0402




                                                                                                                   Property Address: 9965 McKinl
                                                                                                                                                 ey St
                                                                                                                   Rancho Cucamonga, CA 917
                                                                                                                                             30-4600

                                                                             I~I0710E OF DEFAULT
                a~~~S~ f9~D~~~ a~~VTE PAR
                                         .A PERSONAS              C2UE F9~4~LAN ESPANC~L:
                _s:_a ~atificacion ~, ~e sum
                                               s impo~~~~ncia. ~ue~e afectar
                r~t• car.•terido, of~*^~ga una                               su derecho a c;,n'~inuar vivien
                                                traducc~~^ inm~diatamente                                    do en su casa. Si no entiende
                ~s;~an~` "esta~ dss,onob                                     o contactenos ya que te~emo
                                           les para asisti=~.                                               s  representantes que hablan
                dear ::ustomer(sj,

                                                          S~ECi:^_ ~!OTiCE 9!e SHE
                                                                                   EVENT YOU ~'IAVE BILE^
                                                                                                          BANKRUPTCY
           '* yo:! ha~ie ~eceiv~~ ar ~rd
                                           2r of Di~c~arge i~ a Chapter
          '  :his notate is not ~~rended as                                  7 ease rived undeo the Bankru
                                               an attempt to co9lect any deb                                   ptcy Code of the Unified Stat
             discharge in a Chapter 11, 12                                        t from you personally. If you                                 es.
                                                 or 13 bankruptcy case, this                                           have received an Order of
            ;.~:`su~r.t to a ccc~:~~'eted and                                      notice is not an attempt to
                                                con~~~ned Bankruptcy Plan                                             collect apre-petition debt
              ^1~ as a pre'imir_;~y step tc                                    . ~¢ the foregoing applies fo
                                                 3n " n Rem" fo~e~losura on                                      you  , this notice is sent to you
           °-o~~`s:;~;s n:a~ be ~~~tair?ed                                          the r~o;rg~:~e against tie abo
                                            within t-~ mor¢gage/deed of                                                 ve-referenced property.
               poi a~; attem~' :~ assert tha                                    trust that req~~~es notice prio
                                                 t y^u f~a~e any personal liab                                     r to foreclosure. As such, this
           Order of Discharge.                                                     ility for this debt, contrary to
                                                                                                                        any entered Bankruptcy
           i~ addition, if you have recen4sy
                                                 filed a pet~icion under the Ban
           we have not been r~~tified of                                           i<r~p~cy Code, this notice has
                                             ~,~c~r bankruptcy case. I't'r                                             been sent o you because
          ~Gnkruptcy attorne;r contac                                      ~~ fiaregcir:g ~pplEes to ycu,
                                          ts :~s immediately ar?d provid                                   if 's  IMP  ORTAPJT har you or you
          ~~au~ filing, your cas` number                                    es us wi~~':he fol".wing it ~~-                                      r
                                             ar~:d i:h~ "~ank~u~fcy e~a~f:~r n~                               :nat  i0n: date ~r.~ jurisdiction of
                                                                                 rr:~er ender which yon: `:av
                                                                                                                 e filed.




          R'MLS # 1852
         This communication is from a                                                                                   DEMAND05BKDCM
                                            a2bt collector attempting :
         that purpose. However, if                                        o collect a debt; any inforrne
                                          the ~eb~ is in active bcrn                                         tion obtained wit! be used for
         co:-nmunication is p;,:r~!y prov                              {:~uprcy ~r nas been disc
                                          ia~:~ t~ ycu r~or informations                               l:a:~~ed through bankruptcy,
         re erencec~ property." €s not                                   t ;nc,~~poses only with regar,:?                               this
                                         irrrend~d as an arrempt to collec~`                              ~c~ our secured lien cn the abo
                                                                               a deb_ from you personc~~ily.                              ve


~~R
                                                                               Page 1 of ~
                                                                                                                                          ~   ^/-/

                                                                                                                                            ..J
               Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page:66
                                                                           331of
                                                                              Wor50   Page ID
                                                                                 thington load, Ste 100
                                                 #:1557                       West Paf
       acbi~re                                                                                                                            m Beach, FL 33409
                                                     relpina ~~om,2own~rs is l~/hat
                                                                                              Ih/e coo! '"'                       Tol! Free: t8~0)746-2936
        i/24/2G'~6


                                                                                                                               Loan Iti~~r~be;: 7140257460




               ~
               71~'1C~a   i'f i.'('. ~lV
               aG BOK ~ _~
               Rancho >Mc~~,1,o~~a, L!~ G.~.
                                             ~'3~   -0 02
                                           ,~~~                                                                                     Pro~serty Address:
                            ~^                                                                                                       995 McKinley St
                                                                                                                   Ranc:~,a Cucamonga, ~A 917
                                                                                                                                              30-4600
                               ~; ~. ~


                                              ~r~;~E~~sr R~~'E ~~lD/0~8 I~Ol~~
                                                                                          'I~LY ~AY61lIEIVT lf~CREASE
    Dear Custorner(s?,
    Im~er't~^r~ . :~~;~, -}~ ,;~_~ =s
                                           :- -~~; ~.;~:e abcvr -~ erenc:~: ~°o
    adjust t~~ :=,C~~~ ~ w ~ ''1;.,' ~,~P_ -                                    me Affor~able IViodif'scation PiOg
                                             ;t ;r~Qn`hly rn:~;tube ~~yb ~~7~                                      YaF71 tHAMP~ i1lOG:r12d loa
     n 1J1/2017.                                                                 will alsa change to $2,130.92                                 n will
                                                                                                                  beginning with the payment
                                                                                                                                                due

                                                                    ,~'oAT~'`i,HA'ili€~a~C ~ET<111.
                                                                                           5
   Five year faxed ~~~:e; ?er the
                                      ~~c `ivar~on agre2Et~~i~iz, tre
   after ma~ifica~io~~ a~~d s~;;w                                        initial ;r.~ie~ast ~ate remai~,e~
                                   c ~~orge ~cccrd's,~g tc t~,e ta~:~                                       the sa,r.,,~ ;fixed] for the s:~~i
                                                                      inci~ae~ it fi +s notice.                                                : r'ive years
   Annual 1~ rate cwt increase:
                                      ~eginr~~ng on the first rate cha
   by 1% each year,:c a maxirn                                           nge date as outlined in the
                                     ~r~ ar~~~nt called the rite                                        table below, the interest rate
  rate never ~nri![ er,~ v~ t ie cad                                  "c~ ~". T~,is rate cap*, set when                                     will increase
                                     . Onc~ she rate reaches she cap                                        the loar, was modified, gua
                                                                         , it ~nri!I remain the same unti                                   rantees the
  *The rate cap ~q~. .~ tf~a Fr~                                                                          l the loan ends.
                                   dd°e ~~l~;. ?r~rn~ry ~'~/!crtgage ~.~a
  time the madifica~~~n ~~~as prp                                         rkef Survc~r~ rats *or 30-yea ~
                                     ~are~.                                                                fixed ra:~ ronforming mortga
                                                                                                                                                ges at the

                                                             ~~v~aR~~ ~ ~~~r~ ~,~~-,~v~t~
 As of 12/1/2fl16, ~:-~ ?oar on~e
                                     Yest ~~te gill chG;;ge to 3.0
 due will be $1,130. 2. iems amc                                   00GO% . 5tarr;r~g wish the iJ3
                                      unt t~;udes pr~:~ci~~~, ;meres                                /2017 paymen±, the total
 we have inefuded ~ table o~'s                                         t and any ascr:~w payments'                            mo~~tt~ly amount
                                  ci~ed:a ~c Interest mate cf~ar~ge                                  ~~* ]where aaplicable). As
                                                                    s for each year until the rate rea                          a c~;nvenience,
 Afl payments sh,~~, d'. E~~ `e~sa                                                                      ches the rate cap.
                                   ~,~ ~s~'~~: ~f an; pa?~m~~~s
 amount could i;~c-~ ~~.                                             are ~^~^=ssed hef~~e t'r,e paym~=
                                                                                                       ~t amc~~~t changes, the r~evi
                                                                                                                                     w payment




                                                                                                                                 ~"~
                                                                                                                                  ~~
7140257960
This communication s fr~~,,
                               a eft ~~ sev~o~ cCt.~m~~~na t~                                                                           r!AMPBK v2.0
HoWeV2r, if the de~. : ~s i~ ar?                                    collect a ~lz~_ ar~~~ ir,fa:r r:z~:
                                   ~~i?v~ '~~~-;~cru~~cy case ~,r                                       io ~~tair.ea .:~iN be used
                                                                  gas cee:~ ~~scn~rge~ rh,reti~gh                                  r`or ~~(~~i purpose.
provided to you fc i~f~r~-;ati~                                                                          b~rkruptry, :his communicatio
                                     ~~ ;:^~ - v~ses c;;'y wstt~ reg                                                                        n is purely
intended as an atter~kt fi;, c~li                                    arG to ~~;r secured lien on
                                  e~ a ~e~ '~rom y~ ~ perscaiiy                                          t"? abo~iE r~r`erenced pro~
                                                                     .                                                                 ~r'cy. It is not
                                                                  gage 1 ofi 3
                                                                                                                                         :.`.:LS # 1852
        Case 5:19-cv-00636-JGB-SP ~Document
                                    ~ a~~~ ~,:~~67-6    Filed 08/20/19 Page 34 of 50 Page ID
                                                ~~ ~~,~ ~ _,~~~rg ~~r o
                                               #:1558                          16611~1ortfz,~an Road,
               -_ ; .                                                                          - ~~,~7F~~~f~_-~~<~Js li~~~«~ ~/e~J~                              °~/est Palm Be~~:, FL 33409
                                                                                                                                                                    Toil Free: i8i,~~~' 746-2936
              ~`                     ~—u
                                                                                                                                                                 roan Nu~~er.:'~~4i~257960
              a
                                                                                                                                                                          Vii Firs Mass h~lafi
                                                                                                                                                            ~'~ackinr~ iVurn~er: ~~ ~ 112~53.34

                                                                                                                                                  Prn~~r~;l~.ddress: ~~~5t~'' :"!tiLE7 ST
                                                                                                                                                RAP~CFIC ~~1GAfVlO{~~,~, Ct; J:~730-46fl0

                                                                                                           v                   s
                                                                                                                                                                3       1




            ~e?c _                          ~         ~ru _ '~aa f:;a~$C'i."~ ,. i ...,.~.
                                                                                           °2f;.r:i`.~L 9CS:it.a:..;.i~;~~ ~.,I.r~...
                                                                                                                                      .~~   ~:5~ C~..I2.. .~.~.. ~?-JgE ~~~4' ,
                                                                                                                                                                                ;t      . .. :J~i,:,ldSL

          ,r=.
          '                   ~ ft L,.:•~ ac.   `> ~S ~,r''~~~t af~•r~srmawoan et~~s~
                                                                                      9t the Sts:::615 ~9f i6~~ ;~CtDl9l~t
            d~1€          ,~=i' ~~~?^,~ 3%~e~f-~N~ ~p¢i                                                                    , C~E5C9~°5 i`~1~ 5t~p
                                                             on~ tE at ~~y be available. ~P SLI.F'e                                               5, ~~~ Er' ,;~(~ ~tii0w
            I~~            , ,    ~~ ~~ r ~ _ .. ::~a~~ ~a~tg f~ ~~~~r~~ ~~~ars                            ~/Ol'1 ,~~a ~ th9s letter it: its entire~rr. ~t ~',~=CiS aUL,
                                                                                                        2~~,~ ~aarecf~s~,~~:: ,~r~~ce=s.                                 In

           ;~':`          _         ''m
                                   =    tai ~'.. ?         "Y. _ f'   .'~ia l:~ i      ..        ice:


            lsc~~`ias~.                    .:C~'~b'     ~~ ~.?f'~3fi~QI7

           Plea~c ro e; These air ~:snts are sabject
                                                      to change. ror the rr~os{- current amou
           a~ ~~n~ i~6-293u. i~~`e ~.~~ av~ila6r                                                  nt,please call otu Customer G"ire Cent
                                                 i'~fr~~a'ay-F~?c~~Si 6:00 arr...S°:~0 prr;:on Satu                                      er
           ~~]
                              ~;                                                                    rday8:~J ~m-5:00 pm, or n;:'~t~
                                                                                                                                    nday
           ~.4                         1.~. _. .W



                        -. `-t           ~`~ ~;;p ~ 4'~~~. ~~c~unt ~s !~~9~;
              ,~,                      ti~v~.~ ~~`
                                                        Y~ ~~f~~:~fc ~r€a~ ~~~~K~:                                                                                           Q4/~'f:~~~dJls
                                       ~_- :•a€ ~ ~r ,' ~~~t ~^25~. ~'~                                                                                                                ~%
                                                                        :.!ale
                          ~-.:^i.`
                                        'r~ . i      ~..          ,_s:~~~.                                                                                                   1Z/C'"~f~~016
                                                                                                                                                                            YY~~y~.`w'L 2..65
               ~.             W~,        wl"_.vf~+. -~          .
                                                                ~k ~~.]i.~,
                                                                          }41~PC.L tlC Giil4a'{%tl16.

                                                                                                                                                                                     y1.:.~"i.~.1d

                         ~5*           ;vim'^:
                                                                                                                                                                                    ~G.~ii'
                                                                                                                                                                                 ;~i ;'.mss

                              .,       ~°FC~,,'3~-!rte        __.:~
                                                                    j:
                                                                                                                                                                                       it1:5.~~~




                                                                                                                                                                            ~           ~~
         ~l/oi~['w' ,<'.°~i~.-;X=7fir Sark^.r.rct-:
                                                              :'~c fhe ~x[er.? vnur e~rl~iv~aT r_-~ ;a~fi
        ur.~d~r ; r1a t1' aFlfw 4+rated ~it::ns iod:                                                      ~n :v~•.criicrh
                                                                                                                ar~arl iii han~rs~nlr~; nr is s~fhipri in
                                                           .pl::se i;ea~•;~~ser?~af thislPtteris•'nno                                                        lhr+ a~~lnmatb• ctnr:,`han4nrntn~
        sir des i.~gPr~ ~'-bt. r y~Lr~~;, ,                                                                      ~~ayana(re;rpttn collertfi-airf ucrte
N~~ti                                                  try ~as~- s.sti~i 2r~>~Q, no :~rticn wi.'15                                                           rtherapr~-petiUr r,,,:ost~titlon
        ~Jr~'er ~'S rist~yff9 ~i ~ ;Zl" ",L~'IP ~ raise ~                                                e taken in uv.71R;! vio;ata~~r: e~f(tte,4c
                                                                     c7Ct?P7 :a R'!!.' D y :Li IS{QP                                                  rtnmadr.Stay. Tiynuh i. ~=ce;red an
        Nro~F . ..;;d zs 7~t ax, attem~, '~ ,~,.a                                                    I}1C 5(1jE' t7717~lOSP OF~1!'OtEC?'+7
                                                                                                                                           g OUI Z~;?:'71.~rer~stin the rmderJ
                                                         sera .: ,t~z~~t? ~ `rr~± ua?r persan~lly.                                                                               s~d !XIOI'.~~EQr
        ~et~x',. .-~!',i,,:.,.~;f~..~:~'~~.f~                                                             carnalf, ifjnu are ir, art acii~e Chapter•
                                              : .~.'?%~1JC.~(3j/ .~c.,~~?~:..1
                                                                                ESL?~    + %~~ticfti,"21j;~rOltfin~t~?~0.
                                                                                                                                                           11, 1.2 nr 1.?bark .::~ <~~.se and
        beer~p~ . _;~ }~,%: nra;,G~:lv~, _ ~a.,_d.~p~;~                                                                    `1c'P.r73~1I?;'l.+f9f71dCCD~'!~^~LLW~1Ilf~
                                                                , ~~~is.s... ~r,aifem.,~F,or~?ler                                                                     OL~,f1l317, .;~ v%;~~C~^~llf?35
                                                                                                        tanv~dr~itlorrai.~urmsfrnmyau.
                                                                                                                                                                             __   __   ._   _ . ._, ~~v
                       Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 35 of 50 Page ID                                                                                                     vvv"VVV



                     `~,,~~~                             #:1559
                                                                            ~~ P T_`k ~:,,~r': ~' '~~~.`~                         i G                  z6;~~ J~-orthirigton ROr
                                                                                                          vy:~~d~                                                                             ~iai~e 100
                       =`~ >^'~ '                                                                                           ' , ~'                              'Nest Palm Be~~,~ ~ s 33409
                    .. ,. .,, • ...,~
                                                                               ~~ .         a`~°J!73eSJ V3'~C~;"5 %5           ,;,,                               Toll Free:(~0.~, ~'_6 - 2936
                                                                                                                     ~✓~3Qr ~2 ~3L}J

         07/2]12~1-~, ~`
                                                                                                                                                                      Loan N um ~~:_: 7i 40257960


                                                                                                                                                                                                                  ~,~
                       v~enc~r. ~'~'~r~~y                                                                                                                                                                         Y
                       F> ~ cr ;`i
                       ?rrCf? .__.~[~~n~l~~, ~,L1 . .:7
                                                        35-0402


                                                                                                                                                      ~r~operty tOddress: y~~~ ;:r,ieKi
                                                                                                                                                                                        nley St
                                                                                                                                                      €~~,:gcha Cucamonga; ~~'_'= 97730-
                                                                                                                                                                                          4600
                                                                                                                                                     Bcrr~,~~rer(s) Name: ~-. :::!a ~t
                                                                                                                                                                                       Murphy


      Dear ~~e-: ~.~
      See below :~c~ a tr-~aktie;~n o;tie
                                                              t~~~ amount _~.aiaea to reinstat
                                                                                               e the
                                                                                                 move refe~cncec~ lean.
      IM~'OR'~'f~i~T "f ~~e i~~;,~ is r_„~
                                                .,~~ .~at~ red ax: I~t; _,w~neta~s f_~+i
      loan spit .s~'  : '.~ .c~ ~ xz;: v_ ~~~e ~ < a~ ycn~                               f€..-T~.. ~~e: ir.c'~,;~ ~ ri~~i t,fer
                                                              i~ue ~~~ rzclrss~:afe ~~acee~                                     ~~c ~.»rtgage t~ f~re.;._;sare, or
                                                                                                  °,~~~s.                                                              if the
      The .e,r:.~~;.`erne .v:~~u~~~: is go,j
                                             ~" ~',Y~ i~`.::h: 08; J!L~f ` s~. the a~~;
                                                                                        ouni is ~eanstaie~, ~<ze nbxt reg~~~~~
                                                                                                                                   - .~,s.~yme~ t is Gum a _: ~'?~~ 1;'2
                                                                                                                                                                         016


          l~i~Ci _ ~ _ N' 6:.....
                                  .


             ;St ELI.                                                                                                                                                                            ,534.24
                                        _—
             W f,~,i-Y:~                                    ----
                                                                                                                                                                                                1 ~~J~.92
            >rk~F n, _ .._ , .                                                                                                                                                                   933.64
            tin                - --                1,
                    ~: ~                                                                                                                                                                           38.0


    PI@'Ilse 1$ls.~i£~ :tn~~~ ': ~ ".
                                                  ~''~~~~r `G3 r` ~~,~~e
                                                                     ~     Q~d9~ C._ !L'G~s '~ ~..'d.L' ~'~<nV
    at th;s tti.~ ~ ~                        ~                  - '., ~ ~~~~~9 ~~~ ~~~ ;,~2
                                                                                                               iftHa@Bfi'~s dDp ~~Il~S~ `d'Hfl~~9d
                                                                                                                                                   ~1~S HS [9m1~ d'1~'Q7C3SA9'~ t0
                                                                                                   g~;.jc~~ ~en~~ - ~e~c: ~acgc ~;r~                                               g~lcl':y:;d~@ ~ffl~ ~OSR
                                                                                                                                             ~
                                                                                                                                         dk€L moe-t~a~~.~



          Charge :.sue                                                                                                                             r~U:,w~~

          ew of P',a li                          -,~,~
                                                   ~,.        y_ _~~                  .,~
                                                                                                                                                                                                331.78
                     ~~~- __._~.                                _
          feed Ndail
           Other l.~~c, ~                _       -,-_     ~          --~---. ____._                                                                                                              52.24


   NML5 # 1852
  This eomrraunicat~ ~; z~ , ~,~ c
                                       ~eUi c                    ~~°toy at.F n~i~ ., i~ cri%ec~r ~r                                                                  RE;NSTM
.~Towever, ifthe deg           ~ ~~'y ,. _ .                                                          cleb~; an 'z~zf~=•naa°ion ohtair~ec~
                                                                    :;~; : r 3~.,~s ~c_ c<.s;<i~~rg~d                                        ~.~ill be atsec~ fog• fn~t pvcrpose
    u far informati~            -:;.,~. c~ ~~z~                                                       ~h ~otrbh nank~~~tc1% ~nis cr~N~,,:~.                                      .
                                                                   = ~ena,~k ~c , _~. ~~~a~r.~a Mere                                        :..cation is pu~e::y~ ovoviL
  tterapt to collet: c ~~ r -                                                                           ~r~ .h~ abovz refe~erc~d ~:                                        ed to
                                  f ~a~ ~e~~                      ~i'y.                                                                 ~1~~:~. It is ,aot r,:- ~Y~dec' css
                                                                                                                                                                              an
                                                                                                  ~~
                                                                                                                                                    !
                                                                                                                                                    ~
                                                                                                                                                    l_
     Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 36 of 50 Page ID
                   hr'::.`
                           js ~ '
                                       #:1560
                                                                                                                                                           "inol ~IVorthing<Yon t uci,
                                                                                                                                                                                       Suite 100
                                      ~~.~~`'                                                          t~VifJW.~C~~JEN.C~n~,                                      lNest Palm 6c~cn,
                                                                                                                                                                                       FL 33409
                                                                                           Y ~'Q:::;;,~ ~~;;r,:eoU/r2f5 tS                                          Toll F.ee:(~:;0} 74b -
                                                                                                                             UJhCI    Ne C~',                                              2936         '"'~
,i
                 re~~?oage ~a~~;-~_ __~ ~~ , ~~e
                                                 ~~,.,,;~~ a~~~re~c~d ~eco,~~:ti. a
                                                                                                                       Via_: c'::~, ~~d~ich has ca:;_:~~i a
                                                                                                                                                            defa~~lr u .. .:. fh~ ~e~ms of
                                                                                °_                                     King ~~:~:,, ~~`s are pass u:~e:
                                                                                                              i
                                                                               't                          ~✓i
                                                  ~. _ ~r~i ar                 n ~~ L~_                 ..~
                                                                                                       A                                                           X1,545.08
                                                                               '-~"~c-=
                                                                                                                                                                            ~i~.V V
                                                      _~- .,~.
                                                                                                                                                                     ~46L.~'~
                                                  _.~~= Y~~rges
                                                                                                                                                                     $1.5.$9
                                                  rs~~~;~';cient .:.r;~ ~ ;; ;arg~~
                                                                                                                                                                        $0.00
                                                  =ees
                                                     !~x~e .~~s
                                                                                                                                                                    $452.

                                                                                                                                                                      $17.28
                                                       ~ ~~~,_ Vie_            = -        ~~ , ~~ .f';
                                                                                                                                                                        ~ C~.G~


                                                                                                                                                                 $2,55~.~~
               -. _ - >,`:-_              _ ~./            ~'a s ~.1c          'r''     _ j1 :_,~ f_„P'`~L~ ~'y''
                      ~_                                                                                          L~
                                                                                                          Vla I~,'ivr~\':~Yc~TI, i12:C3?{
                                      ~a~ ~_          ~~ _.. ~,~nr: ,.~ _ , ~_ ~~~ ~~_                                                    C:ILC~( mc.~~.. ~.~
                                                                                                                                                                 ~r or certified
                                                                                       _~ s~ ~~ r~,~,p~i:%e ac~c~re~s
                                                                                                                        3s~.~d at ~`h~ ::;attonn of p~a~r't~~~
                                                                                                                                                               ~ ;~f this notir~.

                                    _ r~ _ .~ ~:a agh.~ _. .. ~..`
                                                                   ?~ ~smcsy r~a~?ner,     `nay result Er, eiar elect±an -~
                 ~``."          ~ i~:.P_a '. ..;7';i dCC2                                                                        a exercise o~. r .;~~ to foreclos
                                                          ~~;~~i~3ia, ~~g .vtr~                                                                                          e
                      _             ~ .;~.-,~ -      ,,,;~
                                                                                : L~~Jif~2iO3' UVt~~ ~F. :T1
                                                                                                             ri`~'_f~t0t2~?~ C:i.2 2f1C~
                                                                       _ .. .     .,                                                     ~72;~a`.~~2 .::~RZOIIt fUYt
                                  _.         _    _                               ~~,~_. ~:~ ~ ;ltc~                  _.,_ ~a - ~,.e~;_                              f181'
                                                           ~_                          ~ :~                                                     ,., aacd~ic.. :_ . ~xper,se                             ,~~
                                                                                                C,_.~!~ ~,~;:urnc~ ~ _._: ~~~d                                                  s of
                :_ _            __:. ~            ~ _~~.~ , _ _. _                                                                    c,~sfs. ~~ ~~i~e !o.:. l;u ,~:r
                                                                                          ..~._ a:~..~y ;~a~~n, v~~ ~~,.e                                                2ady been
                  -                _~.~~ ~ ~        _ _,. :~.,-•.~_                                                           v~.-~~inue `_d~~~ oreclosu~e
                                                                                         , . ~ ,.~..,~-~;;iscer~~ of                                          G.:c,:i (ir possible).
                                                                                                                     a ~~.d~: ~r an, v<::ar der`~ns~
                                                                                                                                                             ~., .,_._~~eration and


                                                         . _ ~_"           _              ~-.     ~,       _-       _ ~ ~.~:: . ,.        ~~~on c ~,.;. rt~~~en a~.~:.~.. _
                                                                                                                                                                            "an nas been
               ~..                 ~,_ p,,,~ _ `_~
                                                   .~~v_, ~                           .ior ~c r,.. _ ~~ur~, E-:;= rr~
               _ ~~
                                                            :'''~.~5'~ .                                              or~~~b~ -a~ may a rainstat
                                - -    ~ ~ -,                              _
                                                                           ~.f'~_     Ica--:~F.  'c~~"~  ~^. aP✓,?/'~;
                                                                                                                                                 e: ~                           e;~~-ding on the
                                `'
                                 • .,n
                                                                                                                       2~C1`~      _Q~=_'.'~~~'iY4II~ ~,i,_ii
                                                           _. ..     ~ .... ..:.                                                                              OYC{~Y. "."~~., ni.t JLtF'c~~~
                                                                                      ..,."t?       ?:..a~E~ .." ~I'dVH~C                                                                    y0U t0
               ='I"             „` ~, a_~~P                                                                                     ,..1 _,   .~f al~~.:~.. _. ..QP'.
                                                                                                                                                                  ~t ~~.~
                                                           a£~_ _ ._~ ~.              _ ^Ciu
                                                                                   _u ~JY _._ .0 .~d~'t'~YC                                                 lc::C. SSL^ty ir~ay be
              :~^@              J_~:J6' a!"":;:ili;~e ~i7                                                       ~. _i.~ _2Ci`~:.. O~ ~a".:.
                                                           ~. _ .,r.,_ '~~~E.                                                               ;:eOfLgabE ari'1.9e, siV~,
                                                                                    ^:1/ [~~)/,^.`iC•C~i: ;u                                                           fill ~r.~C~ltlOfl
                           a   _ ;s~~'sude ~~~ ~~o~ni ;~.~;i                                                  YEI!?S~d>~2i~2 Y110YY~a,~
                                                                                                                                             ('. 0211 ]~~E: dGCG
                                                                 ~~~f ~ t~, c~~~er suer expzns                                                                   e~'rlti011 1'1'1USt
                                   .:.~                                                                      es an fees incurred. Paymen
                                            :s -i .:~ 2t~ $G iES!'1.
                                                                      _ ,~. 'a~~~E .=,~: it~c~b2                                                     ts receiveu ~~hat are less
             ;~ _                                                                                     i02:": Wii1 .~2 i..:t fili~C
                                 ~, ~~.~_. _ _ . _~:~; .                                                                           ~, er3~:i We~~ f1G'C 5~0~
                                                              .~~~~"     ~ ..':y~ _'-~~ .., ,'-t :....~~,L~;~,                                               J Sir% 'iOfL'C:OSU~
                                                                                                                                                                                      2
                                                                                                                                    ~.~~__ ~tii'~ ~.. :`~ ~9~V~~s=1(
                                                                                                                                                                     ..-C ~--.;~"'{- T,EV!~1~IVT

               -., ~'~ '.852
               -
               , ~~ru~.~a~;~r ; ;;~arr s :~~_                                                                                                                               ~Ei+~1~,~~05BKDCM
                                              ~ . ~~ ~ at¢er~~a                         tir~ t~ coHec~ c ::lent; any
        .,._ _ ~~'CvdS2. '      -~Cb':/!..`2', !~ ~~ .                                                                           infcrr.;ation obtained w~?! 6e
                                                            ~ ~.   ~~ lvi ,~...~v? J' ~Y`I:.          -~`! i.`' ..~... 1^~0.~                                                  used for
        C~':'^?'tv. ,C~.s'?f" i5                                                                                                 ~IS_;':'. ~'?C~ .;::"
                                    G."       r '9:,jt'! ~.; r:
                                                              -    ~! r;'?Y' Y.,v"~'?L3                                                                 DLI~~' ~Cr:!'i~ §'~
         C :...-., _~f.' ~?i"C~~t;~                                                     Y: ,,.C ,     .~~S~S Oi:rV 4l~;~:~ Y2$:S                                            ~--  f> t~'115
                                    ,'. _ .: ["I~~ J(!~„ ;✓'.~c,                                                                    '. ~, ..: X1.17 52CUi",',G
                                                                 .,S ~?",_ _r:~.~= ,~, .`.vl                                                                   ~;,..~; .~rl ~'(i~ Q{70VC
                                                                                                  i~.,i E L~?~ '."CJY(i `y~^vU
                                                                                                                               ~2Y~vis.;~;y'.
                                                                                                                                                                                                      "'^~
                                                                                                       ~~ge ? ~ 7


                                                                                                                                          C~
Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 37 of 50 Page ID
              ~ a~                #:1561
                                      .~                                                ,q    ~_~~'t                                                                      1607 ~~i rih~
                                                                                                       =           ~ `' ~      ~'` '~~, ~~-~~                                               or. Road, Suite 100
                            ~,                                                                                                                                                  ~y .s: 'r,^ Beach, FL 33409
                                                                                                        NI I11Sf.JLW~'IV       _i~. J:
                      . . ~ ~..                                                               ~'.~~ Nc;:~A:.E%~ners ~s :'1~~-: ~~1~ Do!                                            ?QII ~=:~e:(S00}746
                                                                                                                                        ~~                                                               -2936 ,,~


      '~O."E~~~C~ ~c~'y. ~.:''5 ~::
                                    i~C-
                                       ' YG~s.c ~ef~~E.".;.tiu ~i."CL_:.: 3~
      :ha ~~Or~.u~~~                                                         ''                                               ,_ .`:~, ~A~~ ;:~:l1 .:aS ::3U~Cu G
                        ~. v~~ _ ~`i~ ...,~. ~,S OF ~~,:'                                                                                                         ~:~~`«:'~                     urc~; the terms of
                                                          ~~'/~03~. , _~, ;i~~ a                                                  -3:7',it~~1tS are ;~:~~ due:

                                               ^~c~a~ ~.__. _ ~~-~st

                                                                                                                                                                                              ~0
                                             _~cr~w
                                                                                                                                                                                     v4~ ~.~0
                                             a-cL ~.har_
                                                                                                                                                                                      $3~?~.:53
                                           ,~c~    r.-
                                                     -::Cf@~ .~ . .. ':~~~ a~c~f~~5
                                                                                                                                                                                          g ~.i.~0
                                           -ms's / ~;;` ;':':52
                                                          yi                   r
                                                                                                                                                                                          ~ >.~2
                                                                                                   .~


                                                                                                                                                                                    ~,~:_ • ~ 3

        ~ ~     . ..                   -         ,r~ = = ,. ~ -:   __: e_~i✓_~' -~°/ ~,~s ~~                                               - ~yGr~~, '~~af~k chec):, ::~c: ~ orde
                           ._                _ ~_~,. :a .,._ _. c.,                                                                                                                r or certified
                                                                        -.~ ~,~~~~t ,Gz ~~_                                                ~s g~s~~:~ ~_ ,..e oottor~; ~~=   ~:vvo of this notice.

        .. -   _ __ ~             ~            _: ~.~gr _ ~_: -. °t ~ a ~~                   , r~~~nE~~*, ~ rnay~ : .,~. ra oar e,c~~-on                                                                        ---.
                                  -.              _.-. ?.,                                                        Mfr., - V              ~ro zx~re s;~ ,~_:r     right to foreel
                                                                 = _       ~f". :_
                                                                                    _        _ _.. 'Y'. _=c'_ O~~           `'~"r'12:";~~:C:';% ~U'? 2Ci:a
       Vii`-          '-               - _         _                                                                                                        ._?i~ ~r~ithout Puri
                                                                  ~-        5. ~i=~ _           _" f~ ._. __~ rC ~~; . _      ~~2: 2.. d.'~,2 !E~ c-:i~ '~~" _G
                         ..                       _~ ~            -       ~::_.e              _
                                                                                         _ v ~~. ~~ ,: .t~::~r. ~ _'~~ a:; :::,srs.
                                                                                                                                                                  A, Y?~/ €Xp2f1525 Of
                ~~ . _ ~ _                     _ ~ .0                                                                                 ~ ~th~ ~ . :~~as already been
                                                                     ~ _ _G ,~~~ ~ ,~ xt~ a ~~~ ~ ~~g~;e., „~ .
                     .-~                                                                                           . co~?~rr~::~: ~~e arec,r ~_.. ..c~ion (if
                                                   ~:            _ _, - c~~s~          L ~~ ~ ..~~ ,r.f- , - _ _ ~~ua~ ~ ~. -                                 possible).
                                                                                                                                   ot~~Y c~=:v _ . ,:~,_elAration and

                                                                            ~,~rr            _.-           ~                         _,
       ., _      ,: _       .__
                                                                                                                                            ..,     ,-:;_::-.~ ~oU .~e~~~;~:                ::. ~t:~er authorized
                                                          _            _   -!.;'PJ''=   -    .~., ~~,;'_ 11- . ~        _. =. .,r.           ;'-.(`.,:1 .,,     .lilC2 ~;~li'l~:EiC. c`
     .;"i;.       ~S ~                                    , ,_                                                                                                                                 .?i7?tlOn a5 een


      kw: _,.,.e~~ ~.._                              ~. ~, _    _ _prig .~ ~r~_,~.._,: _ ...~ ~ ~u~~
     .
     _ r.~.   _ ,. ., _                                                                               i~w .                                                       :~y ire re'.r:s._.          ~e ending on the
                                                   - c., ~; ;_:     ~.~ ~.• -~ _, c~, -~ ~c.
      /i:       ~.~
                                                                                                 = c~ a:~..                                                          cc,,.: e. ;i ~..          ... ~ courage you to
                      _ _.                     ., ..       ;G ~i"~      _~—. ~l. ~~- _~~ ,- .          C~._._, _:?c~. ~:. ~~~"~p-0"' ~'?"
      i ~',c :~~ _.
                  !o~ __.           a :'F_:   ;5 car ~. =t75i~ ~:. ..t,: ~ ~:1 ~y                                                                ~                                            .O'.. there may be
                                                                                    US I6 Fi^~t~i"C2 ~~";~~ ~2YfTl5 Q
            .~~i~:-..                                                                                                    +~lE     ?710Y tguP~ `~  ciG."~CIYI€'Ilt, I11 af~C~lt1011
                               ..J~:.'~ ~;~ '~~"c :,'•.s~f~~2~~?e ~~s7y
                                                                               ~r.?.}'IY12Sl~ CG fa1R~S"~c'~2 tfl@
      ,.. .~ C ,i .'~~ ..e`c M.. _-.:~n.~                                                                            ~=."~'e~!'~~2gE ~Oo^ a~"l" ~ aCC2~
                                          t,.    ~i,,i'. _...R. _G '-0"E .,1.':R '?~h~                                                                         ~f2tI0I1 IT1USt
                                                                                             eY)~c5 _.i! g?2= 1:".C. . . ~. t'
        _.      :~ _ _ -               -~. + ~, - ~t~t .^ a ~:,c~ t~. ;z;- °~4~,                                                   ~aV7?l~''.5 . .=:V~~ T;,at
                                                                                                                                                                       are less
       ~..~     ,._ [.~~ ~..                                                                      ., , h ~ : =__~r . ', any+ ~r;i~l r 3                        ,
                                   ~-,~~
                                                    '. '~,'rd ~ _ice. `. ,                                                                          _c~    ar;~  gore   closure
                                                                                  ~ _ .- ~ _~ '.!' ~ ~    ` 'cbi~ . f --,
       ~'~    .a ~~                                                                                                         ' _`:~ ~'" tl~:e.r`~ ' . .._ ~`.C~`,~:T
                                      _?~~'                                                                                                                         l~M   OUNT


    "'~,~~ ~7 a~5~
   - ms's ~.c ..,.,                                                                                                                                                       ~-f~1AND05BKDCM
                     ~,,,~ :  .,.,. ~ ~'c: _~; v_ .r ~. _. , ~ r _                                                ., ~.ii _.._ r, .<~2~t~ _.                  .7;~Jft77.r,~'~~J~.
   .-rt ~       ,..., - _ v -,        ,_ ~~_.vr 's                                                                                                                ~~.:~ ..._d ~=,,il be used for
                                                     ~c~~,_ __.,                                                   ~~        ..           ._ ,,~:e~ ,.~~ha.•~~cr _ ..
     fYI~, ~..-,~C~ :J.. ~ .; ~;'  _,~t~~`~~ ~.; `/C~ ~~ rTO~ r~~L7~                                                                                                         ~~.r,,':ruptcY, thy,
                                                                     ;~?fL,~ ~~,I+vG~~~ f""ry Wtt%7
    _'ot2 _~G ,"~1G~~"~~; .~ tS ^Czf                                                                   ~'?dQYG~ YO OUi 52C:.1'?~ ~12F7 GY1
                                     ~~`!~~_E^. a ~~ a ?i`.~,i7~3:.... ~~~~~ECi L!                                                         t~72 ClE7C
                                                                                   P~C~d~` !'DY17 ~/DU ,'72;'SOfIQ~~y.

                                                                                                           ~~:_    ~ ..z -                          ~                      .~
                                                                                                                                                  ~
                                                                                                                                                  ~


                                                                                                                                                      .~
            Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 38 of 50 Page ID
                                       `y`~c~~.~ #:1562
                                                   ~'. ~~5:. ~ ----         _vST _ . ~. .. _'SOS? 't                                                                                                                             {08d,
                        ..         _..:
     .s2~
                         i.        _ tt                                                                   .=
                                                                                             .a      ~:. _e. . 6:::~~.:~1..                           1_'
                    - -__ — ---------------                                                                                        .: -.~ ..   IGs   .~ _                                  `~e~~ fe d~; ~               ~_ l-.'~
                                                                                                                                                                                                                                 .73:i
                                            -                                                ~.`--                                 -
                                                                                                                                                                                                                                      YU7

                          .~ ~ z;t~~-.:.3                                                                                                              ---                          ~ 4'~~E Fr~~: t~^:;; ~4~-236

                    ~! ._R~"i .:T~sT'+ ~~P$/la,
                                                'g5. ~~w.                 ~.`ti C'?~,.! a: 'S ~d! . ..                 ~?'
                    ~~
                                                                                                       e                     .1.,_ ..... "f,~'esc.~ ~.
                               ~..~'':'d'iE ~W6L                                                                                                       _             ~3rib }o~c ~'`.~
                                         P     n ~~''fi.~.''~5~~a~I ~%lZ!
                                                                          ~ ~'Ii
                                                                                                                                                                                        .. ':o.
                                                                                                                                                                                              5'{d.°rP2C~tJ5$.       .: ... .i:~':<.~.C~ 3
                                                                                                  ~i~ ~r'~.. .'~,.".    ~.rl .~
                                                                                                                             -
                 ~G:'~:~~Slf~ ~?'3 $~rw
                 '                                         ~„~w~~~~~n°                                                                  ..~ .£..     ~. ..✓.7 J~.y   ~~36~v4, 4.;...
                                                                                         ~       9!~ .. :- ?~P'lt ~_
                                                                                                                                                                                         ....L f~:ud 5.. ..,. ...
                                                                                                                                                                                              ... ..i3 ..r..:~ 1`d~
                       .~~:il ,: '?~ .. r                                                                                  _,.. ~ '^... .. _,aSCf"~~ ~S'.:.~~;- :r"~"is ....
                                                           ~:s ~:; I ?'i,7~'',:                                                                                                 ! . ,._L  ~     c}i !.il:..~~"F
                                                                                __ _ .         t G~i,:='vi y CcSS- i ~ ~ ~i?~~Y
                                                                                                                                P ~ca C". c
                                                                                                                                              _; ~2S" ~'~ ~'~ti '..'~ AnI~lO'C@l~:r~:t.' ~'"'+,

                   ~g'1. `i.'3~a ~;5~~S'~'` i..
                                                .,...~ 'j is '::`.1~~ ~
                                                                                      :? W'~r...`I~r .,.
                   CCD' ~~'~VB~~.                                                                              _n'a...~_--- . .~~. _ . , ....... .,.u;'~: :'it...., ~...
                                                                                                                                                                         . ..Y.r i.13.~...:.+~~ ~~`C.
                                                                                                                                                                                                                        ~.. .."'r: E5


                   W          ~~ ~s~      6     _                           ~
                                                                                                                ~ ~                            ,t                        ~      -         ~,    L                      ~~ ~f she




            ;,,m ~ '~          E
~.          IVOGC,~ , "?af.;"irY- mss:
                                            t, ~:_C;:~        _.,_a ,-.G'
             under T ~ 1 '~'~. 7 %~_ J 2 c' C:-                             ,?r.~J'C!" !~~~:7~1 ~r'I~. :.
                                                                                                                   - ~ c'TAS,.c)u,',r2G1 ;?7 L'~
                                                                                                                                              l
                                                                                                                                                                                                                    i4DI'~K17C
                                                              JC . lrF...>A ~~ c. .;59n                                                           .:
                                                                                                                                                   [.~T ~{.' -, Q!°:S sui;%er ;o the
            Of'ff.LSC                                                                        Efl_; ~?.5, P.~°s'fIS)YiJfb ;:ems                                                             aufr.~ir'r St2f ~;'Ja+~knlGt
                       ~=a•~G...~.. ., b ;tt `".
                                                             s f._, ;:,~,5~ ~5.4'J'. ~~'~'::. .7c
                                                                                                                                       2!7 ar~e.r~_ 'r ::~~i~eetfrrrr
                                                                                                                                                                          .~~ vc~.eithPra pre-petiUn,^,                         CY
            ~l'(~2t   .~,'cr:..,~ c;~ ~;^                                                             ~:~far. ~?I ~e ta~ar;.n w~L~Frz/:iai                                                                       ~(1St/~t!/70A
                                              ?,c`::           • f:Jc(~, 8~"„ ~~'f;~'_'~fL'.~3                                                        ati.-: a~`theALr,~r;;~firSfay.
            proplY ;:'::7                                                                       ~- - ~:§ ~5..'~'~~:" ~;E ~()IB~~rlt'ESl                                                            rf}'OL F~1Y~ :~C31vP.ljill!
                                   `~~ .,.~;,'                                                                                           ~Sn. pf~!:ite~;117b 0lll'
            ~n ~Id[ '" Ft: ~ Q -'h'_
                                                              ff7•o-"~a;r~f<7~7~i e -.rll~
                                                                                               f/     _f':5~rc'~I    j'''. C1TrF.'sy,
                                                                                                                                                                          ~rz~:: •serest In the rrna`erJ,.;    °It$ Il7(Tl7Yd~'P.CI
                                         it ..                      `[~ f _ti ?7fJf ..~. i,:.tl°                                          lYyOli~l2lf.~@e'«(.".eCr~ni2~•
            been        ,.             - ~.~, .i.s                                                ~,                ~~f? L'Gl1e`?/1,? ~0.:7~ ;~<~?IY                                    11,1?nrl~canL:.~,~:c~~eareand
                                    r_I.                       ] ',1        sie r                                                                        I~;..,a 1P. aC,'Cr. C`::iGL~
                                                                                               c             ~ ..                                                                     ':+!%L~'jl11lJ" 1~~cG: %1`~'.]
                                                                                                                       ra.ir2F.31~.(.f:$~. t -„~S..                                                                 F1~027f7 flBS
                                                                                                                                                        C:'YC~.
                                                                                                                               r+
                                                                                                                      ..., _ . -                       a__..



                                                                                                                                                       ~~
              Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 39 of 50 Page ID
                                                #:1563
                                                                                                                                                                 `.~                                                  i.:3~~ Ye w i:~{
                                                                                                                                                                                                                                                     ~~   ~~.c/G ~J~

                                                                                                                                                                                                                                     u.`~e 1(30
                                                                                                                                                                                                               :~u~~st ;balr~r ~ea~ =i 33409
                                                                                                                                                                                                                  x~ii ~re~:80:;' 7"£-936

                                                                                                                                                                                                                -vin i~~m~~r:: _ .: L.~?~6~

                                                                                                                                                                                                                               Vl • -;•~                   1rt~iil
                                           _. ~                   _             ..         .;3~;.. .                                                                                                               tiff I~Ji3i.4",. :             ~~~~L.1




                                                                                                                                       ~ '-r.~          -         ~..,
                                                                                                                                                                                               r~




                                                                                                                                                                          . ,, .




                                   _                         _
                                                                                       err .~.                  ..~~ .n.,         .~   w~~.^ .Jt4.,,
                                                                                                                                                            ..    ...~ ..          _..     .!✓,v....
                                                                                                                                                                                                                  _.J~         .,.. ..- .~.. .
                                                                                                                                                                                                                                                          .W .




 ~~
                   r
                   te"
                                                        ￼.        t        .":... .._ s,, .: ct         '- ,
                                                                                                       ..:,_ ... ...._~__...--. , ;.s~
                                                                                                                                       t.;.~,. .~. ~. ..                 ... z_ .1 ~ : ::„ ,li......~..
                                                                                                                                                                                    __               - ~~       AZT L ..     _ --'~ :'I~ ,        ...,    i_c?:"




               i
               b~t._        _ ..
~'             fUr_+'~. -    -                  - ,."     ~                _        ;r-a ~t:s~                  ',.:i r _              .~.a~,a.-:~; '~c~tffia:•:.;';T:Dtry~.o                                                                         _iL:.
               LIIL~E -~                      _. _—.__._~_-.                                                                                                                        fisSUG~::Cr=.c,G$~aUtnn~a
                                                                                ~~r', .7-c'~:_~ f:P               CfZ Fr;cri    r.: _..:a S.Ci ;r0 :'.~ ~ 8r ,3!!'G1                                                          !?rsd5 __-._:.t~;d,Ic^
               D!' ~a.                                                                                                                                                7lr'l~ f;l ~^~72Ct`,7C/.1 r_i'.?)tf1P..1'B
                                                                                     ,-                                z.                                                                                              rY?-L'22t.1~.--.           '11iifJ17
      4~a!j    ~Tl1:                                                                                                                1. ~ U2 z       • ~ l 1~~i. C J73P3 '. 7Frt };!
                                                                                               o r:                  '> '     ~. . ~'.                                                                    ~ ~.)(8J i! L
                                                                                                                                           f ( ~                                                                                 i ~                 ~ :R
                                       1          '.l                                                                                                   t~US~ (~ i J ~Ci ~,~, i t7) 1lEr'
                                                                                      ~^.?                                                                                                           ~ ~~  fS(  fst     ~E                  ..
               6/!~ ~ .
                                                                 '~ '
                                                                                                                                         j         .~          1'        .~J a<. ~CFdi-e'                 ~ (' 7 J C,.     7        4
                                                                                                                                                                                                                                                  ~.s7d~
                                                                                     `~f                                                                                                                                   ~"~., . .. ~
               Lees                           - .--                   ..             _ .- 1,,
                                                                                                                           ., _: .>"i .r... 1, .i.. .:- .0 i?.4s
                                                                                                                                                                                  S... CC.L:". .. ..:                          yt
                                                                                                                                                                                                                                          .        P.?.~~
                                                                                                  ..    ... . _<, f...., .r,. ,::7                                                                             Lfl ~ lv. ~. _... .
                                                                                                                                                                                                                                                 ..
                                                                                                                                           ~.      ,_c.`..u,~.31 :~. ,~.;. (0..., .~.
                                                                                                                                              _ ..
                                                                                                                                                                                                                                        -      . _- _- '. `r
                                                                                                                                                  .,-~: .-oc~~~-u
                  Case
                   -              5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 40 UUU
                                                                     ? .
                                                                                            ofS~;
                                                                                                50i•Jt;l _2 Ci~6-0
                                                                                                      Page      ID0-000-000
                    ~,~`~.,~µ,~ .
                                                    # '~. _ f~ A ~„ - : ~ #:1564
                                                                            q ~( L. ::, ~p
              !                                                                                                                       ..0 ..-
               .... .. .,. _                                                                 j /~                                                                 ~JL;E e i'@ 1   i 2Si
                                                                                                             ` (~~                                                                           [!.
                                                                                    ~ ~;~4t~N ~l "r .l iS..L
               O ~:.' Sit ~ ~                                                                                4; ~lU. w~..                                         ~al4toN#        'E~:         ~~
                                                                        P"tr=., "jM1 r,,
                                                                                      :~"~i2Gsiiti?~f-SfS ~
                                                                                                                            G:`e ~1~2 ~Q?                                           ~        oast - S:OOpm
                                                      __,.__~              _.._.__._...____                                                                         Sur.9:C~ar.~-E:O,; .,.. _.
       .,-..,15/2c?~~
                                                                                                                                  ~
                                                                                                                                                       ~            °-~a~^<~.~rr;t;_ :1'x.4
                                                                                                                                                                                            0257960



                  G ~enc;            _. ~j;'lii
                  PQ B^~
                  Ranc'?;;       va-          g   _         _, "!~2                                                                                                                                          ~x

                                                                                                                                                      ~~ c~~:. ~;r r-idc~ ass: ~~~: ._ :.
                                                                                                                                                                                          ~,cKir:iey St
                                                                                                                                                      `tia,::i=o ~ucar;,u:',, :.
                                                                                                                                                                                       .:'.730-4600




 NMLS # 1852
T{115 GOt17111UlIlCQ~IG `~
                                        ~: i ~ , ,:,,_. , ..3t ~,~'                                                                                                               _u.,~._
                                                                                                                                                                                  `-`~ ~^~" 3KM
                                                                    ~, .JCi?    ~ CC7°1~,.,;.ri, ~ 1i:,
However, If ~~12 Ci2`,%3'                                                                               u:~~ .,;',~0~ Yt":if'JYi/i~t_C
                                      .. ~        .., '!Q' ~v_ .92~..                                                                  l6:'E2~: _,Ci z~C~ iASG
                                                                               .;i~C;^,Q ~2~_~ ~4:~                                                              'G~ ~'C1 ~,:_,i `~L!."?GS2.
you for informa~scN             ,~    ..,~~ ~~ ~                                                         ~[ ~~s;?:Gr?ai`)~,.~h t~3?~
                                                                                                                                     CGYY7~^;,;. ::,..,~ilrJ~'i
attempt to ~oileet c                                         ~~v, ., _.. fl,. _ _ :~? .. .'2;, a^~.                                                             ~S l,..'` ~~~j'' ~'J; 'E°~`
                                                                                                                                                                                            J.~O
                                                                                  _                 ,: f~ ..,_...~`l2 2; ;`217C2i
                                                   _        ~ `.~                                                                 ,~ 7.'rrJ~°7~.'   .:?5 i?^~_ ~;'~?. 'J.;,:
                                                                                                                                                                                :  ~ :?r
                                                                                      '
                                                                                      r ~~c ~ .~. .'CS




                                                                                                                                                ~'~
                                                                                                                                                                                      .. .. ~ T v~~iv~ ./JVV
                                                                                                                                                                                                             JGJ'VV i'J'V li.+":l(/

                        Case    5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 41 of 50 Page ID                                                                                                                             1'000'UUV


                          -....                  ~: @d
                                                 .:l ~. ~i <
                                                             #:1565g t. p               vi<~         ~   .,    ~.. ~ 2~        ~;; r~g ~ f                                                                 are sere eQ t~~~,~ ~i;u:
                                                                                                                                              ~ ice:r fi~ C ~R_..
                                                                                                                                                                                                      ~ti Yafl-free(d~701 ?~E _:ti3a
                                                                                                                                    y ~~               j~    i rs                           Man -Fri ?:ooa~n - 9:OOpm, Sat 8:i::1am - S~QOpm
                                                                                 ~~~1,F31f.~                    G~J,,•i.~..-~ i$ 6`VhQi LFG~e Urif
                                                                                                                                                                                                       Sua 9:OOam - S:OOpr~ L~"



     ~,<,                                                                                                                                                                                                  ~^ar, Nu!r:~e-:'10257960

                                                                                                                                                                                                                       ~, _ .
                                                                                                                                       `:~, ,~..                                                                         ~,

                                                                                                                                           ~ .~~~ ~~~~ t.                         , y6~~ . __                 ~.ri~ $~ ~~~ar           y~~~~~~~sfe.

      ea
             ,~,..~..,_..
            ..
                            "`:                                       ,_, .., -,g9            ., .. ~,
                                                                                                                                 ]:~,C:o                ~', ~C:'          :_
    atte~:€~~r-                       _.. _ _                   __      ~~r ~, ~~~al. < < ~
                                                                                                                                                                                       '.     ~ -__        ''.~.i5                     ,.;
                                                                                                                                                                                                                                             ..(~ ~,, ail
                                                                                                                 - -           ~~;:~~ a~~.~~ ~s~ ~•~:i~E ~ .,~    ~~~ _ ~ ~w. . W_<<~<< ;~~e~~~~ ; .~ _ ,: r~~, e~~ !our
    disc a~:~~s~~            _       ~ ,. _                     ~.   _.        w.__~,. .__ ::                   _            e ~ ~_ ~~~~~ ~~~~~ ~F~~_ ... ~~e~wr ~_:::~. ;,
    on td~~ ~~. ~ _.                        .                                                                                                                  -~                  ,,_ ..~~~~~~,~: .. _.,. ser sins
    Them ss ~ v ~ .-                                  ~ ~_. -, ~     ~.        ~sff._'~.i~                    't_~~ ~ ~~~. rn~r~~~a ~ 'oaro _~arE,,~;~~s. Yco,.;
                                                                                                                                                                                                      ..,; be eiigia~e                ."~e !dome
             ,~    _.
                                                                                 ._              -              ,'..           .. _Y          h.J    , .,_
                                                                                                                                                             .r           dam .
                                                                                                                                                                              ,                                ., _.,
   any fees                 ~. _
                                                                                ,~.~~. .._ ._                         _ . . ~ .~.             ;~ as ~ ;~; ~~~. r, _~~e~ F~~~~;                                     _ ~~r~            ':~ ~~a~ ~~'sme
   Hem's ~~a f ~.. ..-                    ,~.--       ~ ,--' ~ ~ __.'_-.
                                                                      _.     r.,  z~
                                                                              __ ,~              _,-
                                                          -_                                                    _,._,-,       ~ ... -
                                                                                                                            ___.                         .__.             ~ . ._
   to sa~~,       .,.w.. _.          <,
                                                            -    _               ..                                                                                           - ,.. ..                 - . .. s ~,...,.
                                                                                                                                                                                                       ..                            - ..,~.... you
   docurr~.~ _;                                                                                                              a ~-              ...        ;~_.
                                                                                                                                                         ,,-         .~        ~ ~                       ~          _                           red
   If        aE.o _: _             _.
    -._,you
         .                                            .._;~ _ ~             ~ ~.~r:~.• . :_:;                   ;,:         .:_.~; _~_._, ;>ztilu~l.:~~
           ior-d~~ ._ . _                                 ___                                                                                                             ~ .;,as u:;,r                    ~: _ , a ;_. _.            _.~~~~rmine
   At first. „~. ~r.                 ..           _          _.. _    i        _...                       ..:~:,             ~~ ~.~ t.
   pays-, ~~ .    -~~_ -                                 _                                       ,.                                                                       n~. . ~ _ ~                          _                     - _ -n
                                                                                                                                   ..,. -.                                  - ~ .._,
   The mop, o F;~_                                  .. _ ,                     _.:                              ,.
                                                                                                               ..
                                                                                                                             P_.                                                              _        _
   Reducing ,~ ;-,,~,              _ -            ;~ , _                                                                                                     ..                ....
                                                                                                                                                                                              -                        _.   ..   _
   mortgage p . ~.                                                             -- ;r :.._~                     _= . _         ;~:,~ ~ ~^ ~~ :~:,'~.~                      tea: ,a : ..
                                                                                                                                                                                                                                                   ~ Z'

                                     _.             _ _.                                                                                                                                               ;,~.> r..~:3:: : ~ . ..icn ~t the

               ~~ .,                 _
  To take aciv~ ~~a3U                            ~..~                 ~ ... _ .
        ,_                                                                              _ -~. _.. _ _ _,_.         . ___ ... . _
  speed ~~e e „. ~~=                ~ ~ . .. , -. _ u                    o~.~.. . ~_ ._. ~, `,
                                                                                                                                                                               _.;:-~~_.._ ~. .; _.~~. _,.. _ __                     ~:_ ,: :yelp
                                                                                                        ,..,_._.,,. ... ~ ~„:_ _..,e


       ■       lip ,.rz~a~., -~~    ~.     _ .,__                          ~ _...        ~.0 ~                s.:.
  If you c#~ rc-~ ~=~._ _ . .;4   _   ~ _    _.                              ~--              _       _ .- ~ .~-. _
  property, we i~;= .: _                                                                                                                                 ... . _,. ~_        :_ .                   ..~    ~.. ....
                                ~_- _.~:_ :;..                            ,.~ :~             :::: ,: .: ~.~~. ._,wie ...                                                                                               -.~. ~...
  new home ~-~~, :. _ ~.                                                                                                                             ~... ~:. _~. ,'o~::" . .,; _.                 :~ ~G_._ t, ~ . .. .~....,.. ~o a

  NMLS # 1852
This commun;c:~¢ ~. s - ,.:                                                                                                                                                                                                      = _... _~KM
                                     ~ > --.   . ,,._ , ... .. __
                                                                                                                                                                                  _
However, if ~t~e ac.,_ `- '~ ~.~~. -c _ ~c. _                                                                                                                                                                      _        ..
                                              ~ ~       ~ .-_l , ...,~: _ _ ..                                                                 _ ~: . .
you formform~~_c. .~ :~~~o~s~s..-~.~            ~--                                                                                                                         ~ ~ .,.. ~. _         _.. .. ..        ~ _.              _ _ .. ~~
                                                          ~ ~      a~~~ :.~~ ~_,                                                           ~ _„
attempt to collect ~- ~' ~ ~ r. : ~-,:                                                                                                                -             ~ ,~~                             :~
~                                      '
                                                                                                                     ~- ~~~ -                                                           ~~~
Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 42 of 50 Page ID
                                  #:1566
                                               v

                                                       a
      =—~G Y1 ~,~                    r                     ~   ~"'~~
                                     `~
      71yvz57q~U

        Z ~► ZU~ ~7 QG~N_r,~ ~tv~G~


       i 1 ~ II~-17 -- ~ 7 ~~, .~I 1 C~~p ~c.7 ~~v t~~~zx»~~~I ~9 ~xs              ~--~.

      s~ p ~ C~- 31- i 7 Ghc~ Gl~ #~' ~.~ 1$~~1~

        p    Z-J    i        ~~,     r
        C;~w~n          r~          ^o        9-11-i
            ~~1.             > sl                                                   ~~i7_~.

       ~o ~ ~ ~vc~. v               r r~ ~.nas         ~~~~ -r~►ns~ .    ,-         ~~~~Z ~

  1
                   1 q - 17               I      ~c~v h         G~       ~Ic~ ~~ -
  1                                                                                ~`/
       ~, ~-19 ~ I -7 ~ i l ~~C~~g l_ ~ C~~r~                           ►Oral►ne

       `i. t1~- I -17 n~-1 .~ 1 I ~~~ ~1 Z
  1




  t
 Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 43 of 50 Page ID
  CHASE i ,                        #:1567



                                                                                                      November 30,
  GLENDA R MU
              RPHY
  sent you a paymen
  Ptease review     t using the Chas
                these details:       e.com online serv
                                                       ice.
 Payment amou
              nt: $1270.00
 Check number
              : 531804840
 Payment sent
              by Chase on:
 Expec ted sl7ival da#e:   10i31/2~11     7
                           11/07/2017
As a courtesy to
                   th
received the paym is customer, please note the date
                                                       th
control (e.g., mail ent after the expected arrival date e payment was dent a ~ the expe
                    processing if the                  ,th                              ct
                                      payment uvas sent e delay may bra due 1 factors beyoed arrival date. If you
                                                        by U.~. Mail).                     nd your customer's


   Customer Informat
                    ion
           Customer nam
                        e     GLENDA R
                                    MURPHY
          Address(line 1)
                           PO BOX 402
          Address (Ilne 2)
                        City RCH CUC
                                     AMON    GA
                     Smote CA
                 ZIP code 9173
                               9
  Transaction info
                  rmation
           Payee name        OCWEN LDAN SE
 Payee account                             RVICING
                number       71402579b0
      Paymen
                    unt     1270.0000
         Send On date       10/3112017
   xpected arrival
                   date     11/07/2017
         heck number
                            531804840



Originator Inform
                    ation
      Originator name
                            MMS
        Transaction ID bb
                          29671452




     This proof of paym
                                                                                 y-_~,~ ~,~'+I~
                       ent is evidence th
                                          at the customer
                                   42009 JPMorgan has initiated the               .
                                                                                  1~ ...
                                                       Chase & Co.
Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 44 of 50 Page ID
                                  #:1568
                                                                                                  ~~r
    CHAS                                                                                                                   s~
         Terms and Co~t
                        di                       tions(f~emltt~r
                                                               and Pay~~~:
                    * Please keep th
                                          is copy for your re
                    * The lawns of a                            cord of the transa
                                        specific state wilt                             ction
                      if the Cashier's Ch                     co ns id er these funds to be
                                              eck is not cashed                                 "abandoned"
                           - Pfease cash/dep                         by a certain time
                                                  osit this Cashier's
                              prevent this ft                             Check as soon
                                               om occurring                                   ~S possible to
                          - In most cases,
                                                the finds will be
                             before the "Void                        considered "aband
                                                   After" Date                               oned"
                  "~ Placing a Stop
                                        Payment on a Ca
                          - Stop Payment                     shier's Check
                                               can only be placed
                            is lE~st, stolen, or                       if the Cashier's Ch
                                                   des~ro~~°                                   eck
                         - Itlie may not re
                                              -issue or refund th
                            been placed unti                         e funds after the st
                                                 l 94 days after th                           op payment has
                 * Please visit a                                     e or ig in al check was issued
                                      Chase branch to
                   or for any other in                     report a lost, stol
                                           formation about th                     en , or destroyed Cash
                                                                 is item                                 ier's Check


                                                                      ~OYt YOtYR PR
                                                                                             OTECTION SA
                                                                                                                   VE 7NIS COPY
                                                                           CASHIER'S IC                                                                 Customs C
                                                                                        H                       ECK                                                    opy
                                                                                                                                                                 9569213614
 Roenitten              GLENDA R MUR                                                                                                        09!2512017
                                                           PHY                                                                              vaa eye► ~ years



Pay To Ths OC
OMer of:      WEN LOAN SE
                          RVICING LL                                                   C                                                                       $** 1,182.00 **

Note: For informa                 -----~---~------------------                                          Drawer. JPMO
                  tlon only. Comment
                                             has no effect o.                ~- ma---
                                                                   i bank's pa3~--                      NON NEGOTA3
                                                                                                                     ROAN CH
                                                                                                                    E BANI(~ N.A.
                                                                                       nt.                       IABLE



                  ~~~~~
                         t~ --~   rr3 ~
                        `~,- 3    ~ rn                                                               ~~A'~~
                                                                           CY       CS. tl ~'(.
                                                     m       ~a
                                                                                       ..i h.     tlr. i5 ru
                                                                                                     r n         '7 ~~            ~;
                        XK        ~4` Ui                                                                          r~i i
                           ❑                                                                          i T^
                                      ca         .~ c                               ~;-~ >a                      J'Lp
                                                                                   ..~ ro~~a~                     y ~_~
                                                    r~                                                                          ik
                                                            - ~;                                         -;      ..
                                                                                                                i.
                                                                                                                 t              .~.
                                                                                                                                :,:
                        ~1 r      ~Y
                                   ~~                                      t..      tip N a                    :4.
                                              c~ ~;j 'rt                                                                     :r
                                                                                                                             .0
                           -p     C`~ i1c                   iti ia~                o ~. .                                                     N ~N
                                                                           au      :J                    to
                                                                                      ~
                                                                                   '1 CJ e1•                      ~              :  a'
                                                                                  !                      _]      v:: ~          ~i~    '
                                                                                                                                       4
                          m
                                             r-.i;~ mgxn
                                            ~~ G
                                            'ti3'L IY~.
                                                        1 { P+
                                                                                  ~• :.7                         tiZ Cv
                                                                                                                 ~•   ~~
                                                                                                                 cu `'"      ~`
                                                                                                                                     t ~'
                                                                                                                                               ~v ~. 1'~'
                                                                                                                                                   n
                                                                                                                                                         4
                                                                                                                                                         !


                                                          ~(p
                                              0                                                                 {~
                                                                                                                 ,y ~                          S,~'~.
                                             ~~ ~          ~a                                                                          ti
                                                                                                                                       ~,    ~~
                                                                                                                                             ~ ~ ~~
                                                                                                               s            qqq
            ~.                               ~~ (p~ ~                                                          P~
                                                           ~ J         u                                       f~           %~
                                                                                                               :°c'         Y
       ~                                                                                                                    X+
                                                1➢
                                                ~ ~a       „
                                                           rya'
                                                                                                                                                   .~
                                               r
                                               r   ~
                                                   i'9     `.} .
                                                           't],~                         ;
                                                                                         _ F.;          ~~                            '~     N
                                                                                                   ~ in,
                                                                                                      Y                                      ~~~..w
                                                                                                                                              ~~
                                                                                                                                                  r
                                                                                                                                                   ~
                                                                                                                                                    ~
                                                           i~
                                                                           ~     ~^       `' N                                               ~+    '.'~ A~
                                                                                                  ~
                                                                                 p.~ ,^". n ~~.                                                    3p
                                                                 Jl l /GV 1 0
                                                                                                                                                          (2 unread)- grcm49@yahoo.com -Yahoo Mail
                                                                                                                             Find messages, documents, photos or people
                                                                                                                                                                                           ~-°
Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 45 of 50 Page ID




                                                                                                        ~. ,
                                                                                                                      E- Back       ~   ~«    y    r Archive       L',~ Move       m Delete      ~ Spam      ~'`     -
                                                                                  Inbox                                  Loan Payment Received                                     Yahoo/Inbox
                                                                                  Unread
                                                                                 Starred
                                                                                                    P
                                                                                                                      O.,~
                                                                                                                                correspondence@ocwen.com
                                                                                                                                To: Grcm49@Yahoo.Com
                                                                                                                                                                      Sep 14, 2017 at 10:13 AM                              owen ~
                                                                                                                                                                                                                            correspondence@o   e .c ~
                                                                                 Drafts
                                                                                                                                                                                                                   C W E'
                                                                                                                                                                                                         i
                                                                                 Sent
                                                                                 Archive                                                                                        ~V
                                                                                                                                                                               ,~
                                                                                 Spam
                                                                                 Trash                                                                                         ~                         ;
                                                                                                                       September 14, 2017
                                  #:1569




                                                                                 Less
                                                                                                                       Loan Numbe  r:     71402 57960
                                                                                                                       Property Addre ss: 9965 McKinley St
                                                                               Views                    Hi                                Rancho Cucamonga, CA 91730-4600
                                                                                        Photos
                                                                                .._     Documents            °~
                                                                                                                       Dear Glenda R Murphy:
                                                                                        Travel
                                                                                                                       OCWEN received a payment on 09/07/2017 for the
                                                                                        Coupons          ^y                                                           amount of
                                                                                                                       $897.51.                                                                                      ~~                        ~        ~
                                                                                        Tutorials
                                                                                                                       Sincerely,
                                                                               Folders              Show                                                                                                                                 '          ~~
                                                                                                                      OCWEN                                                                                                                         ~`
                                                                                                                      P.O. Box 24737
                                                                                                                      West Palm Beach,  FL 33416 -4737
                                                                                                                      (Do not send correspondence or payments to the above
                                                                                                                  i                                                        address.)
                                                                                                                                                                                                     1
                                                                                                                        This communication is from a debt collector attemp
                                                                                                                                                                           ting to collect a
                                                                      ` Give feedback                                                     debt;any information obtain  ed
                                                                      ~                                                   will be used for that purpose. However, if the debf
                                                                                                                                                                              is in active
                       https://mail.yahoo.com/d/folders/1/messages/13527
Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 46 of 50 Page ID




                                                                                                                    z      .:
                                                                                       OCWEN LOAN SERVICING LLC                    ~ORaAN CHASE BANK, N.A.
                                                                                                                                  pa
                                                                                       ESCROW DISBURSEMENT ACCOUNT
                                                                                       1661 WORTHINGTON ROAD -SUI                                                                   NO.        06055967
                                                                                       VV~ST PALM BEACH, FL 33409 TE 100          88-88/7113
                                  #:1570




                                                                                       1-800-74-OCWEN
                                                                                                                                                      DATE
                                                                                                                                                                                         AMOUNT
                                                                                                                                              o9~i2~2oi~                     ss9~.s1
                                                                               PAY Eight hundred ninety sev
                                                                                                            en dollars and 51/100
                                                                                                                                    C~CR V0.D /f MfOUNT
                                                                                                                                      :
                                                                                                                                      ~.:......
                                                                                                                                              iW;:;~j: :: :
                                                                                                                                                ..........
                                                                                 To    Glenda R Murphy   ;                          u~srnervrnew~uove         VOI[' AFTER 180 DAYS
                                                                                T~     PO Box 402
                                                                               ORDER   Rancho Cucamonga CA, 917
                                                                                 OF                             39-0402
                                                                                                                                                              AUTHORIZED SIGNATURE
                                                                                                                                                ~a i          . cc oa    ac uuo • a .,r'R ro.v .   ~r:r~r~c
                                                                                           n'0605596 7~~' ~: L i L 300880
                                                                                                                          : 6300068 304~~'
Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 47 of 50 Page ID
         CHAS!                    #:1571
             Ei                                                                                                -7 ~ ~~ -~ l ~ ,
                                                                                                                          Thursday, November .50, X01.


         GLENDA R MURPHY
         sent you a payment using the Chase.com online                                                                             ~/~
                                                       service.
         Please review these details:

         Payment amount: 81100.00
         Check number: 51a762456
         Payment sent by Chase on: o~n ~Izoi ~
         Expected arrival date: 07124/201 7
         As a courtesy to this customer, please note
                                                       the date the payment was sent and the expect
         received the payment after fhe expected arrival                                             ed arrival date. If you
                                                           date, the delay may be due to factors beyond our
         control (e.g.; mail processing if the payrnent                                                      customer's
                                                        was sent by U.S. Mail).



            Customer Information

                       Customer name GLENDA R MURPHY
                       Address(line 1) PO BOX 402
                       Address (line 2)
                                     City RCH CUCAMONGA
                                   State CA
                                ZIP code 91739

            Transaction Information

                     Payee name ocwen loan servicing
           Payee account number 7~ 40257960
                Pe:yment amount 1100.0000
                   Send On date 07/17/2017
            Expected arrival date 07/24/2077
                       Check number 514762a5s

                                                                                               61pOR~56
                  ~aw               M                   ~aar~.uw~uwrawv
                     rax of ~~eom~                                                             %-0 7-2017
                  ~~nca        ~
                                                       ~~n r+~n~ai

                   Yq 01E T~d1BNOQIE HUl.~OfEO /JDON~m
                                                                                                   OeY~
                              pn.pnniALa•~•~•dAr°9~rll~•b°Y4dln-
                                                                   P~rr
                              io w¢~iawffincwo 10i1
                              ices nwrtrvnmx,o w oo w                                      8
                   w          WER ViWIBFK~FlSJtl9




                              +51~762~56~ ~.OL~000037~:                   658533013




                                                                                      ~~




         Originator Information

                Originator name MMS
                 Transaction ID 6372968921

                                                                                                                                            ~~

                                                                                                                                    /''`'

                This proof of payment is evidence that the customer
                                                                                      has initiated the payment described above
                                                               O 2009 JPMorgan Chase & Co.
      -~--•-- • •
            Case 5:19-cv-00636-JGB-SP Document 67-6
                                                PaymentFiled
                                                        Activity08/20/19
                                                                - chase.com Page 48 of 50 Page ID
                                              #:1572
                                                                                                             k~
   Jun 2,~, 2017            Jul 6,2017                Paid              J.M.Pool Service >
     l                                                                   co~rt~                                       $100.0

   Jun 28, 2017            Jul 6, 2017                Paid              layaway for mommie >
                                                                                                                       $10.0
                                                                       (rphy)
   Jun 28,2017             Jun 29,2017               Paid               car insurance >
                                                                       (5784)
                                                                                                                       $71.0
  )un 28,2017              Sul 6,2017                Paid               Murphy Car Account >
                                                                                                                      ~200.0~
                                                                       (One)
  Jun 28,2017              Jun 30,2017               Paid               select portfolio svc/chase >
                                                                                                                    $1,867.01
                                                                       (2124)
  Jun 19,2017             Jun 26,2017                Paid              glenda murphy to john logan >
                                                                      (0641)
                                                                                                                      $84.0(
 )un 19,2017              Jun 20, 2017              Paid               charter comm.5812 san sevaine >
                                                                      (9754)
                                                                                                                     $200.0(
 Jun 19,2017              Jun 26,2017               Paid               ocwen >           ~~
                                                                      (7960)                                       $1,100.0(
                                                                                          ~
 May 22, 2017             May 30,2017               Paid              Murphy Car Account >
                                                                                                                    $200.00
                                                                     (One)
 May 19,2017              May 26, 2017             Paid               glenda murphy to john logan >
                                                                     (0641)
                                                                                                                    $100.00
 May 1,2017              May 8, 2017               Paid               layaway for mommie >
                                                                     (rphy)                                          $10.00
 May 1,2017              May 8, 2017               Paid              edward w.hess jr >           x
                                                                    (3582)                                          $200.00
May 1, 2017              May 8,2017               Paid               800258 >
                                                                                                                    $366.00
                                                                    (2124)
May 1,2017              May 8,2017                Paid               J.M.Pool Service >
                                                                                                                   $100.00
                                                                     Court)
Apr 28, 2017            May 5,2017                Paid               800258 >
                                                                                                                  $1,500.00
                                                                    (2124)
Apr 24,2017             Apr 25,2017               Paid              gas comp.5872 san sevaine >
                                                                                                                    $64.00
                                                                   (0513)
Apr 10, 2017
                                                 Canceled           car insurance >
                                                                                                                    $60.00
                                                                   (5784)


httpsJ/secure05c.chase.com/web/auth/dashb                                                ~~.~~
                                         oard#/dashboard/payBills/paymentsActivityfind
                                                                                      ex:params=hillPa~ pu
                                                 W VILV 10
                                                                                                                                                              (2 unread)- grcm49@yahoo.com -Yahoo Mail
                                                                                                                       Find messages, documents, photos or people                                       ~~
Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 49 of 50 Page ID




                                                                                                            F Back          ~        ~~      y       r Archive            n,, Move         m Delete          Q Spam                         _.
                                                                               I Inbox                2           Loan Payment Received                                                      Yahoo/Inbox
                                                                                                           _ _. w _ _ ._ - . _ . __..__ . __ _..__. __. ~.._.. _..._~ _._ ..~ ..._ _ _ . . . ._. .._..
                                                                                 Unread                                                                                                                _____ _ _.... _ ,
                                                                                Starred
                                                                                                             O _ ..,
                                                                                                                         correspondence@ocwen.com
                                                                                                                         To: Grcm49@Yahoo.Com
                                                                                                                                                                              May 24, 2017 at 1:00 PM                        i                   owen ~
                                                                                                                                                                                                                                                 correspondence@ocwen.c i
                                                                                Drafts              1 39
                                                                                                                                                                                                                                     C W E
                                                                                Sent
                                                                                Archive
                                                                                Spam
                                                                                Trash                                                                                                                                                  J•
                                                                                                                May 24, 2017
                                                                                                                                                                                                                                     .
                                  #:1573




                                                                                less
                                                                                                                Loan Number:     7140257960                                                                              i       ~
                                                                                                                                                                                                                                     ~
                                                                                                                Property Address:9965 McKinley St
                                                                               Views                Hide                         Rancho Cucamonga, CA 91730-4600
                                                                                 __. Photos
                                                                                                                                                                                                                     i
                                                                                       Documents
                                                                                                               Dear Glenda R Murphy:
                                                                                       Travel
                                                                                                               OCWEN received a payment on 05/19/2017 for the amount of                                              i
                                                                                       Coupons                 $1,130.92.                 ~~—
                                                                                       Tutorials
                                                                                                               Sincerely,
                                                                        Folders                    show
                                                                                                              OCWEN
                                                                                                              P.O. Box 24737
                                                                                                              West Palm Beach, FL 33416-4737
                                                                                                             (Do not send correspondence or payments to the above address.)
                                                                                                                  This communication is from a debt collector attempting to collect a
                                                                 `
                                                                 ~ Give feedback                                                    debt;any information obtained
                                                                                                                    will be used for that purpose. However, if the debt is in active
                 https:/lmaiI.ya hoo.com/d/folders/1!messages/10580
                                                                                                                                                                                                                                                                            ilQ
Case 5:19-cv-00636-JGB-SP Document 67-6 Filed 08/20/19 Page 50 of 50 Page ID
                                  #:1574




          ,
         U




                                                    ~~ ~/
